Exhibit 10.27

 





LOAN AGREEMENT

 

 

By and Between

 

VINTAGE STOCK, INC.

 

and

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

$20,000,000.00 Revolving Line of Credit Facility

 

Dated as of

 

November 3,2016

 

 

 

 

 

 

 

 



   

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (as amended, modified, or restated from time to time, this
“Agreement”-) is made and entered into as of NOVEMBER 3, 2016 (the “Closing
Date”), by and between VINTAGE STOCK, INC., a Missouri corporation, with offices
at 202 E. 32nd Street, Joplin, MO 64804 (“Borrower”) and TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION, with offices at 2000 McKinney Avenue, Suite 700, Dallas
(Dallas County), TX 75201 (“Lender”):


WITNESSETH:

 

For and in consideration of the mutual covenants and agreements herein contained
and of the loans and commitment hereinafter referred to, Borrower and Lender
agree as follows:

 

ARTICLE I
GENERAL TERMS

 

Section 1.01 Certain Definitions. As used in this Agreement, the following terms
shall have the following meanings, unless the context otherwise requires:

 

“Accounts Advance Amount” shall mean at any time an amount equal to the product
of (a) all Eligible Accounts times, (b) a percentage, which shall initially be
EIGHTY-FIVE PERCENT (85.00%).

 

“Affiliate” shall mean any Person controlling, controlled by or under common
control with any other Person. For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise. Without limiting the generality of
the foregoing, for purposes of this Agreement, Borrower, each Guarantor, if any,
and each of Borrower’s Subsidiaries, if any, shall be deemed to be Affiliates of
one another.

 

“Applicable Requirements” is defined in Section 5.04.

 

“Arvest DACA” shall mean that certain DEPOSIT ACCOUNT CONTROL AGREEMENT dated on
or about the date hereof among ARVEST BANK, Lender, Term Agent, and Borrower,
together with all modifications thereto.

 

“Asset Disposition” shall mean the sale, lease, assignment, disposition or other
transfer for value by any Loan Party to any Person (other than a Loan Party) of
any Property or right of such Loan Party (including, the loss, destruction or
damage of any thereof or any actual or threatened (in writing to any Loan Party)
condemnation, confiscation, requisition, seizure or taking thereof), other than
the sale or lease of Inventory in the ordinary course of business.

 

“Availability” shall mean, as of any date of determination, the amount by which
the Borrowing Base exceeds the outstanding principal balance of the Revolving
Credit Note plus the LC Amount, as determined by Lender.

 

“Availability Reserves” shall mean, as of any date of determination, such
amounts as Lender reasonably may from time to time establish and revise reducing
the amount of revolving credit loans which would otherwise be available to
Borrower under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks which, as reasonably determined by
Lender, affect either (i) the Collateral or any other Property which is security
for the Indebtedness, (ii) the assets or business of Borrower, (iii) the
security interests and other rights of Lender in the Collateral (including the
enforceability, perfection and priority thereof), (b) to reflect Lender’s
reasonable belief that any collateral report or financial information furnished
by or on behalf of Borrower to Lender is or may have been incomplete, inaccurate
or misleading in any material respect, and (c) in respect of any state of facts
which Lender determines constitutes a Default or an Event of Default.

 

 

 

 



 2 

 

 

“Borrowing Base” shall mean, at any time, an amount not to exceed the lesser of:
(a) the Maximum Revolving Facility amount, or (b) the sum of (i) the Accounts
Advance Amount determined as of the date the Borrowing Base is calculated plus
(ii) the Inventory Advance Amount determined as of the date the Borrowing Base
is calculated minus (iii) any Availability Reserves.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business.

 

“Change of Control” shall mean that LIVE VENTURES, INC. shall cease, directly or
indirectly, to own or control SEVENTY-FIVE PERCENT (75.00%) of the Stock of
Borrower held by such holder as of the Closing Date.

 

“Collateral” shall have the meaning set forth in that certain SECURITY AGREEMENT
dated as of the Closing Date (as the same may be amended, modified or restated
from time to time, the “Security Agreement”), by and between Borrower, certain
Loan Parties party thereto, if any, and Lender, and shall also include any real
property now owned or hereafter acquired in which Borrower has granted a
security interest to Lender.

 

“Collateral Access Agreement” shall mean a landlord waiver, mortgagee waiver,
bailee letter or similar acknowledgment of any lessor, warehouseman, processor
or other person in possession of any Collateral or on whose Property any
Collateral is located, in form and substance reasonably satisfactory to Lender.

 

“Commitment” shall mean the obligation of Lender to make revolving credit loans
to Borrower under Section 2.01(a) hereof, up to the maximum amount therein
stated.

 

“Debt” shall mean, with respect to any Person, and without duplication: (a) all
indebtedness of such Person;

 

(b)     all borrowed money of such Person, whether or not evidenced by bonds,
debentures, notes or similar instruments; (c) all obligations of such Person as
lessee under capital leases which have been or should be recorded as liabilities
on a balance sheet of such Person in accordance with GAAP; (d) all obligations
of such Person to pay the deferred purchase price of Property or services
(excluding trade accounts payable in the ordinary course of business); (e) all
indebtedness secured by a Lien on the Property of such Person, whether or not
such indebtedness shall have been assumed by such Person; (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person; (g) all swap, hedging and like
obligations of such Person; (h) all contingent liabilities of such Person; and
(i) any Stock or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to Financial
Accounting Standards Board Issuance No. 150 or otherwise.

 

“Default” shall mean the occurrence of any of the events specified in Section
6.01 hereof, whether or not any requirement for notice or lapse of time or other
condition precedent has been satisfied.

 

“Distribution” by any Person shall mean (a) with respect to any Stock issued by
such Person, the retirement, redemption, purchase or other acquisition for value
of any such Stock, (b) the declaration or payment of any dividend or other
distribution on or with respect to such Stock, (c) any loan or advance by such
Person to, or other investment by such Person in, the holder of any such Stock
and (d) any other payment (other than salaries and bonuses to employees or
advances made in the ordinary course of business to employees for travel or
other expenses incurred in the ordinary course of business) by such Person to or
for the benefit of the holder of any such Stock.

 

“Drawdown Termination Date” shall mean the earlier of NOVEMBER 3, 2020, and the
date the Indebtedness is accelerated pursuant to the provisions of this
Agreement and the other Security Instruments.

 

“DTPA” shall mean the Texas Deceptive Trade Practices Consumer Protection Act,
Subchapter E of Chapter 17 of the Texas Business and Commerce Code.

 

 

 



 3 

 

 

“EBITDA” means, for any Person for any period of determination, an amount equal
to: (a) net income plus

(b)     the sum of the following to the extent deducted from net income: (1)
interest expense; (2) income taxes; (3) depreciation; (4) amortization; (5) rent
expense; (6) non-cash charges and losses including write-offs or write-downs
(excluding any such non-cash charges or losses to the extent (A) there were cash
charges with respect to such charges and losses in past accounting periods or
(B) there is a reasonable expectation that there will be cash charges with
respect to such charges and losses in future accounting periods); (7) one-time
fees, charges and expenses paid by Borrower in connection with the transactions
consummated by Borrower on the date hereof that are paid or otherwise accounted
for within ONE HUNDRED EIGHTY (180) days of the Closing Date in an amount not to
exceed ONE MILLION SEVEN HUNDRED THIRTY-FIVE THOUSAND SIX HUNDRED TEN AND NO/100
DOLLARS ($1,735,610.00) in the aggregate; (8) actual cash losses arising from
stores that Borrower has operated less than twelve (12) months at the time of
determination not to exceed an aggregate amount of ONE HUNDRED FIFTY THOUSAND
AND NO/100 DOLLARS ($150,000.00) per annum; (9) one-time, nonrecurring charges
paid in cash not to exceed SIX HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($650,000.00) in the aggregate per annum; and (10) management fees not to exceed
FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($400,000.00) per annum (provided that
if any portion of such FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($400,000.00)
per annum is not paid during any fiscal year, then, in subsequent fiscal years,
such management fee may be increased by such unpaid portion until paid) in any
fiscal year; in each case for such period determined and consolidated in
accordance with GAAP.

 

“Eligible Accounts” shall mean at any time all trade accounts receivable of
Borrower for goods sold or leased or services rendered, in which Lender has a
perfected, first-priority Lien or security interest, after deducting:

 

(a)                 the amount of all accounts receivable unpaid for NINETY (90)
days or more after the date of the original invoice;

 

(b)                all such accounts for which TWENTY-FIVE PERCENT (25.00%) or
more of the outstanding aggregate balance owed by any account debtor is unpaid
for NINETY (90) days or more from the date of the original invoice;

 

(c)                 the amount owed by any account debtor that exceeds
TWENTY-FIVE PERCENT (25.00%) of all Eligible Accounts of Borrower;

 

(d)                all contra-accounts, setoffs, defenses or counterclaims
asserted by or available to the Persons obligated on such accounts;

 

(e)                 accounts receivable of the United States or any agency or
department thereof for which Borrower has not complied with the Federal
Assignment of Claims Act;

 

(f)                  all accounts owed by account debtors which are bill and
hold, pre-bill, “short” pay, customer deposit, credit card, cash-on-delivery,
percent completion or progress billing;

 

(g)                all accounts arising from bonded jobs or brokered accounts;

 

(h)                all accounts owing by officers or employees of Borrower or by
Subsidiaries or by any other Person in which Borrower or any holder of Stock in
Borrower may have an equity interest in;

 

(i)                  all accounts owing by individuals;

 

(j)                  the amount of all discounts, allowances, rebates,
retainage, credits and adjustments to such accounts;

 

 

 

 

 



 4 

 

 

(k)                 all accounts owed by an account debtor that is organized or
has its principal offices or assets outside the United States, unless payment of
such account is secured by an irrevocable letter of credit, in form and
substance satisfactory to Lender and issued by a financial institution
acceptable to Lender, in each case in Lender’s sole discretion, payable in
Dollars in the full face amount of such account, and Lender has control (as
defined by Section 9.107 of the UCC) of all letter of credit rights associated
with such letter of credit; and

 

(1)                all accounts owed by account debtors which are insolvent or
in any bankruptcy proceeding which Lender, in its sole discretion, deems not
acceptable.

 

Eligible Accounts shall not include any account which Lender deems, in its
reasonable discretion, not to be an Eligible Account.

 

“Eligible Inventory” shall mean all of Borrower’s Inventory which is finished
goods and in which Lender has a perfected, first-priority Lien or security
interest. Eligible Inventory shall not include, without limitation, Inventory:

 

(a)                 in which Lender does not have a perfected, first-priority
Lien or security interest;

 

(b)                consigned to or from third parties;

 

(c)                 that is slow-moving, obsolete, unserviceable, damaged or
spoiled;

 

(d)                accounted for on the books of Borrower as burden or overhead;

 

(e)                 comprised of packaging and shipping supplies, materials,
boxes or containers;

 

(f)                  that is damaged or defective;

 

(g)                located on premises not owned by Borrower, unless Lender
shall have received a Collateral Access Agreement with respect thereto, executed
by the mortgagee, lessor or contract warehouseman, as the case may be, and
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises and such Collateral Access Agreement shall remain in full
force and effect;

 

(h)                located outside of the continental United States; or

 

(i)                  that is a sample item or is in-transit, other than
Inventory that is in-transit on the Closing Date and is delivered to Borrower
within THIRTY (30) days after the Closing Date.

 

Eligible Inventory shall not include any Inventory which Lender deems, in its
reasonable discretion, not to be Eligible Inventory.

 

“Environmental Laws” shall mean all federal, state and local laws, rules,
regulations, ordinances, programs, permits, guidances, orders and consent
decrees relating to health, safety or environmental matters.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall mean the occurrence of any of the events specified in
Section 6.01 hereof, provided that any requirement for notice or lapse of time
or any other condition precedent has been satisfied.

 

“Excluded Accounts” means, collectively, (A) payroll and other employee wage and
benefit accounts, (B) tax accounts, including, without limitation, sales tax
accounts, and (C) zero balance accounts.

 

“Financial Statements” shall mean the consolidated and consolidating financial
statement or statements of Borrower and its Subsidiaries, if any, of the type
delivered under Section 3.06. Section 4.01(a) or Section 4.01(b) hereof.

 

 

 

 



 5 

 

 

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (a)
EBITDA of Borrower minus unfinanced cash capitalized expenses during such
period, to (b) scheduled payments of principal and cash interest expense of
Borrower on all Debt plus cash tax expense, rent expenses, and cash
Distributions during such period. Unless otherwise indicated, the Fixed Charge
Coverage Ratio shall be measured: (a) for each month through SEPTEMBER 30, 2017,
the period measured from NOVEMBER 1, 2016 until such month-ending date, and (b)
for the month ending OCTOBER 31, 2017 and each month-ending thereafter, the
TWELVE (12) month period ending on the applicable date.

 

“GAAP” shall mean Generally Accepted Accounting Principles in effect in the
United States applied on a consistent basis.

 

“Guarantors” shall mean (individually and collectively) any Person that at any
time executes a Guaranty Agreement.

 

“Guaranty Agreement” shall mean all Guaranty Agreements executed by Guarantors
in favor of Lender (as the same may be amended, modified, supplemented or
restated from time to time). As of the Closing Date, there are no Guaranty
Agreements.

 

“Holdings” shall mean VINTAGE STOCK AFFILIATED HOLDINGS, LLC, a Nevada limited
liability company.

 

“Indebtedness” shall mean any and all amounts owing or to be owing by Borrower
and each other Loan Party to Lender in connection with the Notes, any Letter of
Credit, the Security Instruments, this Agreement, and other liabilities or
obligations of Borrower and each other Loan Party to Lender from time to time
existing, including, without limitation, any liabilities of Borrower and each
other Loan Party to Lender arising in connection with any Lender Products or any
guaranties of indebtedness and obligations acquired from third Persons, whether
in connection with this or other transactions, and all amounts owing or to be
owing by Borrower to any agent bank of Lender pursuant to any letter of credit
agreement, overdraft agreement or other agreement or financial accommodation.

 

“Intercreditor Agreement” is defined in Section 8.31.

 

“Inventory” shall mean any goods held by Borrower for sale in the ordinary
course of Borrower’s business which includes goods purchased for resale.

 

“Inventory Advance Amount” shall mean: (a) from the Closing Date through
DECEMBER 31, 2016, NINETY-FIVE PERCENT (95.00%) of the NOLV of Eligible
Inventory, (b) from JANUARY 1 through SEPTEMBER 30 of 2017 and each year
thereafter, NINETY PERCENT (90.00%) of the NOLV of Eligible Inventory, and (c)
from OCTOBER 1 through DECEMBER 31 of 2017 and each year thereafter, NINETY-TWO
AND ONE-HALF PERCENT (92.50%) of the NOLV of Eligible Inventory.

 

“LC Amount” means, as of any date, the aggregate face amount of all issued but
undrawn Letters of Credit as of such date.

 

“Lender Products” shall mean any one or more of the following types of services
or facilities extended to Borrower or any other Loan Party by Lender: (i) credit
cards, (ii) credit card processing services, (iii) debit cards, (iv) purchase
cards, (v) Automated Clearing House (ACH) transactions, (vi) cash management,
including controlled disbursement services, and (vii) establishing and
maintaining deposit accounts.

 

“Letter of Credit” means a standby or commercial letter of credit issued or
arranged by Lender for the account of Borrower in accordance with the terms of
this Agreement and Lender’s or the issuer’s applications and agreements for
letters of credit.

 

 

 

 

 



 6 

 

 

“LIBOR Rate” means the one month LIBOR rate (expressed as a percentage per annum
and adjusted as described in the last sentence of this definition of LIBOR) for
deposits in United States Dollars that appears on Thomson Reuters British
Bankers Association LIBOR Rates Page (or the successor thereto) as of 11:00
a.m., London, England time, on the applicable determination date. If such rate
does not appear on such screen or service, or such screen or service shall cease
to be available, the LIBOR Rate shall be determined by Lender to be the offered
rate on such other screen or service that displays an average British Bankers
Association Interest Settlement Rate for deposits in United States Dollars (for
delivery on the first day of such LIBOR Interest Period) as of 11:00 a.m. on the
applicable determination date. If the rates referenced in the two preceding
sentences are not available, the LIBOR Rate will be determined by an alternate
method reasonably selected by Lender in its reasonable discretion. The LIBOR
Rate shall be adjusted from time to time in Lender’s reasonable discretion for
then applicable reserve requirements, deposit insurance assessment rates,
marginal emergency, supplemental, special and other reserve percentages, and
other regulatory costs. Notwithstanding anything contained herein to the
contrary, in no event shall the LIBOR Rate ever be lower than ZERO for the
purposes hereof.

 

“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the security interest or lien arising from a mortgage, security agreement,
deed of trust, assignment, collateral mortgage, chattel mortgage, encumbrance,
pledge, conditional sale or trust receipt or a lease, consignment, bailment for
security purposes or certificate of title lien. The term “Lien” shall include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purposes of this Agreement, Borrower or any Loan
Party shall be deemed to be the owner of any Property which it has acquired or
holds subject to a conditional sale agreement, financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes.

 

“Loan Party” shall mean Borrower and each other person that is a party to a
Guaranty Agreement or Security Instrument.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of any Borrower and its
Subsidiaries taken as a whole; (b) a material adverse effect on the rights and
remedies of Lender under this Agreement; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against Borrower of
this Agreement.

 

“Maximum Nonusurious Interest Rate” shall mean the maximum nonusurious interest
rate allowable under applicable United States federal law and under the laws of
the State of Texas as presently in effect and, to the extent allowed by such
laws, as such laws may be amended from time to time to increase such rate.

 

“Maximum Revolving Facility” shall mean TWENTY MILLION AND NO/100 DOLLARS
($20,000,000.00).

 

“Net Cash Proceeds” shall mean:

 

(ii)                                        with respect to any Asset
Disposition, the aggregate cash proceeds (including cash proceeds received
pursuant to policies of insurance or by way of deferred payment of principal
pursuant to a note, installment receivable or otherwise, but only as and when
received) received by any Loan Party pursuant to such Asset Disposition net of
(i)the direct costs relating to such sale, transfer or other disposition
(including sales commissions and legal, accounting, advisory and investment
banking fees), taxes paid or reasonably estimated by the Borrower to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (iii) amounts required to be
applied to the repayment of any Debt secured by a Lien on the Property subject
to such Asset Disposition, and (iv) any reserve established in accordance with
GAAP; provided that, such reserved amounts shall be Net Cash Proceeds to the
extent and at the time of any reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any such reserve;

 

 

 

 



 7 

 

 

(a)                 with respect to any issuance of Stock, the aggregate cash
proceeds received by any Loan Party pursuant to such issuance, net of the direct
costs relating to such issuance (including sales and underwriters’ commissions
and legal, accounting, advisory and investment banking fees); and

 

(b)                with respect to any issuance of Debt securities, other than
Debt securities permitted pursuant to Section 5.01, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees and legal,
accounting, advisory and investment banking fees).

 

“Net Income” means, for any period, Borrower’s before-tax net income for such
period, decreased by the sum of any extraordinary, non-operating or non-cash
income recorded by Borrower during such period, all as determined in accordance
with GAAP.

 

“NOLV” shall mean the amount realizable upon an orderly liquidation of an asset,
net of direct transaction costs and expenses as determined by an appraiser
selected by Lender in its sole discretion pursuant to an appraisal acceptable to
Lender in its sole discretion. It is contemplated that such an appraisal may
establish the NOLV on a monthly or other regularly scheduled basis.

 

“Notes” means (whether one or more) each of the Revolving Credit Note and any
other promissory note executed by Borrower and payable to the order of Lender.

 

“Permitted Tax Distributions” means, with respect to any Person, any dividend or
distribution to any holder of such Person’s stock or other equity interests to
permit such holders to pay federal income taxes and all relevant state and local
income taxes at a rate equal to the highest marginal applicable tax rate for the
applicable tax year, however denominated (together with any interest, penalties,
additions to tax, or additional amounts with respect thereto) imposed as a
result of taxable income attributed to such holder as a partner of such Person
under federal, state, and local income tax laws, determined on a basis that
combines those liabilities arising out of the net effect of the income, gains,
deductions, losses, and credits of such Person and attributable to it in
proportion and to the extent in which such holders hold stock or other equity
interests of such Person.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust, trustee,
unincorporated organization, government or any agency or political subdivision
thereof, or any other form of entity.

 

“Plan” shall mean any Plan subject to Title IV of ERISA and maintained by
Borrower or any Subsidiary, or any such plan to which Borrower or any Subsidiary
is required to contribute on behalf of its employees.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Real Property” shall mean all real property owned by Borrower.

 

“Revolving Credit Note” shall mean the promissory note (whether one or more) of
Borrower described in Section 2.01(a) hereof, together with all renewals,
extensions, modifications and rearrangements thereof.

 

“Security Instruments” shall mean this Agreement, the Note, the Security
Agreement, any Guaranty Agreement, and any and all other agreements or
instruments now or hereafter executed and delivered by Borrower, any Subsidiary
or any other Person (other than solely by Lender and/or any bank or creditor
participating in the benefits of the loans evidenced by the Notes or any
collateral or security therefor) in connection with, or as security for the
payment or performance of, the Notes or this Agreement (as the same may be
amended, modified, supplemented or restated from time to time).

 

 

 

 



 8 

 

 

“Stock” shall mean all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting, including common stock,
preferred stock and any other “equity security” (as defined in Rule 3al 1-1 of
the General Rules and regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended).

 

“Subordinated Debt” shall mean the Debt, obligations and liabilities of Borrower
listed on Schedule 1.01 (which Schedule may be updated from time to time), which
is subordinated in right of payment to payment of the

Indebtedness upon terms and conditions and pursuant to documentation
satisfactory to Lender, in its reasonable discretion.

 

“Subsidiary” shall mean any corporation or other entity of which more than FIFTY
PERCENT (50.00%) of the issued and outstanding securities having ordinary voting
power for the election of directors is owned or controlled, directly or
indirectly, by Borrower and/or one or more of its Subsidiaries.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Term Loan” shall mean the loans made in connection with the Term Loan
Agreement.

 

“Term Loan Agreement” shall mean that certain TERM LOAN AGREEMENT, of even date
herewith, among Borrower, Holdings, the subsidiaries of Borrower and Holdings
party thereto, the lenders party thereto, WILMINGTON TRUST, NATIONAL
ASSOCIATION, as administrative agent (“Term Agent”), and CAPITALA GROUP, LLC, as
lead arranger, without giving effect to any modification or amendment thereto.

 

“USA Patriot Act” shall mean Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001), as amended, restated or modified and in effect from time to time.

 

“Vintage Stock Acquisition Agreement” means that certain STOCK PURCHASE
AGREEMENT dated on or about the Closing Date, among Borrower, Holdings, the
holders of all of the outstanding capital stock of Borrower, and Rodney Spriggs.

All words and phrases used herein shall have the meaning specified in the Texas
Business and Commerce Code except to the extent such meaning is inconsistent
with this Agreement. All definitions contained in this Agreement are equally
applicable to the singular and plural forms of the terms defined. The words
“hereof’, “herein” and “hereunder” and words of similar import referring to this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement.

 

 

 

 

 

 



 9 

 

 

Section 1.02 Accounting Principles. Where the character or amount of any asset
or liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP, except
where such principles are inconsistent with the requirements of this Agreement.
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in this Agreement, and either Borrower or Lender
shall so request, Lender and Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein. Notwithstanding anything herein to the contrary, for purposes of
representations, covenants and calculations made pursuant to the terms of this
Agreement, GAAP will be deemed to treat operating leases and capital leases in a
manner consistent with their current treatment under GAAP as in effect on the
Closing Date, notwithstanding any modifications or interpretive changes thereto
that may occur hereafter.

 

ARTICLE II

AMOUNT AND TERMS OF LOANS

 

Section 2.01 The Loans and Commitment. Subject to the terms and conditions and
relying on the representations and warranties contained in this Agreement and
the other Security Instruments, Lender may make the following loans to Borrower:

 

(a)                 Revolving Credit Loans.

 

(i)                  From the Closing Date through the Drawdown Termination
Date, Lender will make revolving credit loans to Borrower from time to time on
any Business Day in such amounts as Borrower may request up to the maximum
amount hereinafter stated, and Borrower may make prepayments (as permitted or
required in Sections 2.07 and 2.08 hereof), and reborrowings, in respect
thereof; provided, however, that the aggregate principal amount of all such
revolving credit loans (also referred to herein as “Revolving Advances”) at any
one time outstanding shall not exceed the Borrowing Base.

 

(ii)                To evidence the Revolving Advances made by Lender pursuant
to this Section, Borrower will issue, execute and deliver the Revolving Credit
Note which shall be payable on the Drawdown Termination Date and secured by all
of the Collateral.

 

(iii)              Interest on the Revolving Credit Note shall accrue and be
payable as provided in Section 2.02 hereof.

 

(b)                Letters of Credit.

 

(i)                  Subject to and upon the terms and conditions contained
herein, at the request of Borrower, Lender may in its sole discretion provide or
arrange for Letters of Credit, for the account of Borrower, containing terms and
conditions acceptable to Lender and the issuer thereof, up to an amount
determined by Lender in its sole discretion. Any payments made by Lender to any
issuer or beneficiary of a Letter of Credit and/or related parties in connection
with a Letter of Credit shall constitute additional Revolving Advances to
Borrower pursuant to this Section.

 

(ii)                In addition to any customary charges, fees or expenses
charged by any bank or issuer in connection with any Letter of Credit, Borrower
shall pay to Lender a letter of credit fee at a rate equal to TWO AND
THREE-QUARTERS PERCENT (2.75%) per annum on the daily outstanding face amount of
all Letters of Credit for the immediately preceding month; provided that for:
(A) the period from and after the date of termination or non-renewal hereof
until Lender has received full and final payment of all obligations of Borrower
hereunder (notwithstanding entry of a judgment against Borrower), and (B) the
period from and after the date of the occurrence of an Event of Default for so
long as such Event of Default is continuing as determined by Lender, such letter
of credit fee shall increase to FOUR AND THREE- QUARTERS PERCENT (4.75%) per
annum on such daily outstanding face amount. Such letter of credit fee shall be
calculated on the basis of a THREE HUNDRED SIXTY (360) day year and actual days
elapsed and the obligation of Borrower to pay such shall survive the termination
or non-renewal of this Agreement.

 

 

 



 10 

 

 

(iii)              No Letter of Credit shall be available unless on the date of
the proposed issuance of such Letter of Credit the Revolving Advances available
to Borrower (subject to the Borrowing Base and Maximum Revolving Facility
limitations) are equal to or greater than the face amount thereof and all other
commitments and obligations made or incurred by Lender with respect thereto.
Effective on the issuance of each Letter of Credit, a reserve against the
Borrowing Base shall be established in an amount equal to such Letter of Credit
and all other commitments and obligations made or incurred by Lender with
respect thereto.

 

(iv)               Each Letter of Credit shall have an expiry date on or before
the date that is FOURTEEN (14) days prior to the Drawdown Termination Date.

 

(v)                Upon (A) the Drawdown Termination Date, or (B) the existence
or the occurrence and continuance of an Event of Default, and at Lender’s
request, Borrower will furnish cash collateral in an amount equal to the
then-applicable LC Amount to secure the reimbursement obligations of Borrower in
connection with any Letter of Credit then outstanding.

 

(vi)              Borrower shall indemnify and hold Lender harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
which Lender may suffer or incur in connection with any Letter of Credit and any
documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs and expenses due to any action taken by any issuer
or correspondent with respect to any Letter of Credit; provided, however, that
such indemnity shall not, as to the Lender, be available to the extent that such
losses, claims, damages, liabilities, costs or expenses resulted from the
Lender’s gross negligence or willful misconduct, IT BEING EXPRESSLY UNDERSTOOD
AND AGREED THAT SUCH INDEMNITY SHALL EXTEND TO AND COVER LENDER’S NEGLIGENCE.
Borrower assumes all risks with respect to the acts or omissions of the drawer
under or beneficiary of any Letter of Credit and for such purposes the drawer or
beneficiary shall be deemed Borrower’s agent. Borrower assumes all risks for,
and agrees to pay, all foreign, Federal, State and local taxes, duties and
levies relating to any goods subject to any Letter of Credit or any documents,
drafts or acceptances thereunder. Borrower hereby releases and holds Lender
harmless from and against any acts, waivers, errors, delays or omissions,
whether caused by Borrower, by any issuer or correspondent or otherwise with
respect to or relating to any Letter of Credit. The provisions of this Section
shall survive the payment of obligations of Borrower hereunder and the
termination of this Agreement.

 

(vii)            Nothing contained herein shall be deemed or construed to grant
Borrower any right or authority to pledge the credit of Lender in any manner.
Lender shall have no liability of any kind with respect to any Letter of Credit
provided by an issuer other than Lender unless Lender has duly executed and
delivered to such issuer the application or a guarantee or indemnification in
writing with respect to such Letter of Credit. Borrower shall be bound by any
interpretation made by Lender, or any other issuer or correspondent under or in
connection with any Letter of Credit or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of Borrower. Lender shall have the sole and exclusive right and
authority to, and Borrower shall not: (A) at any time an Event of Default has
occurred and is continuing, (1) approve or resolve any questions on non-
compliance of documents or (2) give any instructions as to acceptance or
rejection of any documents or goods, and (B) at all times, (1) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents, drafts or acceptances thereunder or any
letters of credit included in the Collateral. Lender may take any such actions
either in its own name or in Borrower’s name.

 

(viii)       Any rights, remedies, duties or obligations granted or undertaken
by Borrower to any issuer or correspondent in any application for any Letter of
Credit, or any other agreement in favor of any issuer or correspondent relating
to any Letter of Credit, shall be deemed to have been granted or undertaken by
Borrower to Lender. Any duties or obligations undertaken by Lender to any issuer
or correspondent in any application for any Letter of Credit, or any other
agreement by Lender in favor of any issuer or correspondent relating to any
Letter of Credit, shall be deemed to have been undertaken by Borrower to Lender
and to apply in all respects to Borrower.

 

 

 

 



 11 

 

 

(ix)       If as a result of any regulatory change there shall be imposed,
modified, or deemed applicable any tax, reserve, special deposit, or similar
requirement against or with respect to or measured by reference to Letters of
Credit issued or to be issued hereunder or the Lender’s commitment to issue
Letters of Credit hereunder, and the result shall be to increase the cost to the
Lender of issuing or maintaining any Letter of Credit or its commitment to issue
Letters of Credit hereunder or reduce any amount receivable by the Lender
hereunder in respect of any Letter of Credit (which increase in cost, or
reduction in amount receivable, shall be the result of the Lender’s reasonable
allocation of the aggregate of such increases or reductions resulting from such
event), then, upon demand by the Lender, the Borrower agrees to pay the Lender,
from time to time as specified by the Lender, such additional amounts as shall
be sufficient to compensate the Lender for such increased costs or reductions in
amount. A statement as to such increased costs or reductions in amount incurred
by the Lender, submitted by the Lender to the Borrower, shall be conclusive as
to the amount thereof, provided that the determination thereof is made on a
reasonable basis.

 

Section 2.02 Interest Rates.

 

(a)                 The Revolving Credit Note shall bear interest from the date
thereof until maturity at a varying rate of interest which is the LIBOR Rate
plus TWO AND THREE-QUARTERS PERCENT (2.75%), as the same may change from time to
time, calculated on the last day of each month (but in no event to exceed the
Maximum Nonusurious Interest Rate) (the “Revolving Credit Note Rate”).

 

(b)                Upon the occurrence of a Default or an Event of Default, and
continuing until Lender waives in writing such Default or Event of Default, as
the case may be, the principal and past due interest (to the extent permitted by
law) in respect of the Notes shall bear interest at a rate which is FOUR PERCENT
(4.00%) per annum in excess of the rate set forth in Section 2.02(a) hereinabove
but in no event to exceed the Maximum Nonusurious Interest Rate) irrespective of
whether the Indebtedness has been accelerated.

 

(c)                 Interest calculations are subject to certain recapture
provisions set forth in the Notes.

 

(d)                Interest charges shall be paid monthly in arrears on the
FIRST (1st) day of each calendar month.

 

Section 2.03 Notice and Manner of Revolving Credit Borrowing.

 

(a) The amount and date of each Revolving Advance shall be made as set forth in
this Section. Revolving Advances under the Revolving Credit Note may be made by
Lender (i) pursuant to the terms of any written agreement executed in connection
herewith between Borrower and Lender, or (ii) at the oral or written request of
Borrower or of any officer or agent of Borrower designated by or acting under
the authority of resolutions of the board of directors, board of managers or
other governing body, as applicable of Borrower, a duly certified or executed
copy of which shall be furnished to Lender, until written notice of the
revocation of such authority is received by Lender. Borrower covenants and
agrees to furnish to Lender written confirmation of any such oral request within
FIVE (5) days of the resulting Revolving Advance, but any such Revolving Advance
shall be deemed to be made under and entitled to the benefits of the Revolving
Credit Note, irrespective of any failure by Borrower to furnish such written
confirmation. Any Revolving Advance shall be conclusively presumed to have been
made under the terms of the Revolving Credit Note, to or for the benefit of
Borrower when made pursuant to the terms of any written agreement executed in
connection therewith between Borrower and Lender, or in accordance with such
requests and directions, or when said Revolving Advances are deposited to the
credit of the account of Borrower regardless of the fact that Persons other than
those authorized hereunder may have authority to draw against such account, or
may have requested a Revolving Advance.

 

 

 

 



 12 

 

 

(b) Lender shall be entitled to rely upon, and shall be fully protected in
relying upon, any instruction, request, notice or other communication with
respect to Revolving Advances or similar notices believed by Lender to be
genuine. Lender may assume that each Person executing and delivering such an
instruction, request or notice was duly authorized.

 

Section 2.04 Limitation. Lender shall have no obligation to make Revolving
Advances hereunder to the extent such Revolving Advance would cause the
outstanding principal balance of the Revolving Credit Note to exceed the
Borrowing Base. If at any time the sum of the aggregate principal amount of the
Revolving Advances outstanding hereunder exceeds the Borrowing Base, such amount
shall be deemed an “Overadvance.” Borrower shall immediately repay the amount of
such Overadvance plus all accrued and unpaid interest thereon upon written
demand from Lender. Notwithstanding anything contained herein to the contrary,
an Overadvance shall be considered a Revolving Advance and shall bear interest
at the rate as set forth in the Revolving Credit Note and be secured by any Lien
granted under the Security Instruments.

 

Section 2.05 Application of Cash Sums. All cash sums paid to and received by
Lender on account of any Collateral (a) shall be promptly applied by Lender on
the Indebtedness whether or not such Indebtedness shall have, by its terms,
matured, such application to be made to principal or interest or expenses as
Lender may elect, or (b) prior to the happening of any Default or Event of
Default, at the option of Lender, shall be released to Borrower for use in
Borrower’s business.

 

Section 2.06 Computation. All payments of interest shall be computed on the per
annum basis of a year of THREE HUNDRED SIXTY (360) days and for the actual
number of days (including the first but excluding the last day) elapsed.

 

Section 2.07 Voluntary Prepayments and Reborrowings. The unpaid principal
balance of the Notes at any time shall be the total amounts loaned or advanced
thereunder by Lender, less the amount of payments or prepayments of principal
made thereon by or for the account of Borrower. It is contemplated that by
reason of prepayments thereon there may be times when no Indebtedness is owing
thereunder; but notwithstanding such occurrences, the Notes and Security
Instruments shall remain valid and be in full force and effect as to loans or
advances made pursuant to and under the terms of the Notes subsequent to each
such occurrence. All loans or advances and all payments or prepayments made
thereunder on account of principal or interest may be evidenced by Lender, or
any subsequent holder, maintaining in accordance with its usual practice an
account or accounts evidencing the Indebtedness of Borrower resulting from all
loans or advances and all payments or prepayments thereunder from time to time
and the amounts of principal and interest payable and paid from time to time
thereunder, in which event, in any legal action or proceeding in respect of the
Notes, the entries made in such account or accounts shall be conclusive evidence
of the existence and amounts of the obligations of Borrower therein recorded
(absent manifest error).

 

Section 2.08 Mandatory Prepayments. Subject to the terms of the Intercreditor
Agreement, Borrower shall make a prepayment of the Notes upon the occurrence of
any of the following, at the following times and in the following amounts:

 

(a)                 If at any time the outstanding principal balance under the
Revolving Credit Note plus the LC Amount exceeds the Borrowing Base, then
Borrower shall immediately prepay the amount of such excess for application
towards reduction of the outstanding principal balance of the Revolving Credit
Note. Said prepayment shall be without premium or penalty, and shall be made
together with the payment of accrued interest on the amount prepaid.

 

 

 

 

 



 13 

 

 

(b)                 Except as provided in Section 5.05. concurrently with the
receipt by any Loan Party of any Net Cash Proceeds from any Asset Disposition,
in an amount equal to ONE HUNDRED PERCENT (100.00%) of such Net Cash Proceeds;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing, such Net Cash Proceeds shall not be required to be so applied, at
the election of Borrower (as notified by Borrower to Lender in writing on or
prior to the date of such Asset Disposition) to the extent such Loan Party
reinvests all or any portion of such Net Cash Proceeds in like operating assets
within ONE HUNDRED EIGHTY (180) days after the receipt of such Net Cash
Proceeds; provided that. if such Net Cash Proceeds shall have not been so
reinvested shall be immediately applied to prepay the Loans.

 

(c)                 Concurrently with the receipt by any Loan Party of any Net
Cash Proceeds from any issuance of Stock of any Loan Party (excluding (x) any
issuance of Stock pursuant to any employee or director option program, benefit
plan or compensation program and (y) any issuance by a Loan Party to any other
Loan Party), in an amount equal to ONE HUNDRED PERCENT (100.00%) of such Net
Cash Proceeds.

 

(d)                 Concurrently with the receipt by any Loan Party of any Net
Cash Proceeds from any issuance of any Debt securities after the Closing Date of
any Loan Party, in an amount equal to ONE HUNDRED PERCENT (100.00%) of such Net
Cash Proceeds.

 

(e)                 Concurrently with the receipt by any Loan Party of any
insurance proceeds or condemnation proceeds, in an amount equal to ONE HUNDRED
PERCENT (100.00%) of such insurance proceeds or condemnation proceeds.

 

Section 2.09 Cross-collateralization and Default. The Security Instruments,
including this Agreement, the Notes and any other instrument given in connection
with, or as security for, any Indebtedness of Borrower or any Subsidiary, shall
serve as security one for the other, and an event of default under the Notes,
this Agreement or any such instrument shall constitute an event of default under
all such other instruments.

 

Section 2.10 Reserved.

 

Section 2.11 Operating Accounts. Attached hereto as Schedule 2.11 is a listing
of all present operating accounts which are checking or other demand daily
depository accounts maintained by Borrower (the “Operating Accounts”) together
with the address of the depository, the account number(s) maintained with such
depository, and a contact person at such depository. To induce Lender to
establish the interest rates provided for in the Notes and in order to enable
Lender to more fully monitor Borrower’s financial condition, Borrower will use
Lender as its depository bank for the maintenance of business, cash management,
operating and administrative accounts. During the term of this Agreement, with
respect to each depository institution other than Lender holding Borrower’s
depository accounts, Borrower shall: (a) cause such depository institution to
deliver an agreement in form and substance reasonably acceptable to Lender
pursuant to which Lender obtains control of such depository accounts, or (b)
with respect to any deposit account not covered by clause (a) immediately
preceding, not permit more than TEN THOUSAND AND NO/100 DOLLARS ($10,000.00) to
remain in any single deposit account with such institution at any time or FIFTY
THOUSAND AND NO/100 DOLLARS ($50,000.00) to remain in all such deposit accounts
with such institution at any time; provided that this limitation shall not apply
to the deposit account(s) covered by the Arvest DACA. Borrower shall exercise
good faith in clause (a) immediately preceding. Within ONE HUNDRED TWENTY (120)
days after the Closing Date, Borrower shall cause its primary operating account
to be held with Lender. So long as any deposit accounts are held at ARVEST BANK,
Borrower shall cause the Arvest DACA to remain in full force and effect over
such accounts.

 

 

 

 

 



 14 

 

 

Section 2.12 Cash Collateral Blocked Accounts. Borrower and Lender shall
establish with banks acceptable to Lender certain lockboxes and blocked accounts
(collectively “Blocked Accounts”) as set forth on Schedule 2,12 attached hereto,
for the benefit of Lender, for the deposit of all receipts and collections in
accordance with Section 2,13 hereof, pursuant to executed blocked account
agreements in form and substance satisfactory to Lender, in its sole discretion.
All receipts and collections deposited in such Blocked Accounts shall be pledged
to Lender and forwarded on a daily basis to an account held by Lender. Proceeds
received from such Blocked Accounts shall be applied against any Indebtedness
owing by Borrower to Lender and shall be applied in accordance with Section 2.05
hereof. Only Lender shall have the right to direct withdrawals from such Blocked
Accounts. Borrower shall pay all fees and charges as may be required by any
depository in which such Blocked Accounts are opened. Borrower shall within
NINETY (90) days of the execution of this Agreement, provide Lender with the
duly executed blocked account agreements related to such Blocked Accounts.
Within ONE HUNDRED TWENTY (120) days after the Closing Date, Borrower will close
any lockboxes and Blocked Accounts existing prior to the Closing Date and
provide forwarding instructions to the relevant Blocked Accounts. Borrower
covenants and agrees to notify all of its customers and account debtors in
writing on or before such date directing such customers and account debtors to
forward all current and future remittances and/or payments owed to Borrower to
the Blocked Account set forth on Schedule 2.12.

 

Section 2.13 Collection of Accounts.

 

(a) All receipts of cash, cash equivalents, checks, credit card receipts,
drafts, instruments, and other items of payment arising out of the sale of
inventory or other Property of Borrower or the creation of accounts receivable,
including without limitation, insurance proceeds and tax refunds (referred to as
“Receipts”), and all Property of Borrower in which Lender has a security
interest or Lien, shall be deposited daily into one or more of the Blocked
Accounts, and shall be held in trust by Borrower for Lender until so deposited.

 

(b) In the event, notwithstanding the provisions of this Section, Borrower
receives or otherwise has dominion and control of any Receipts, or any proceeds
or collections of any Property of Borrower in which Lender has a security
interest or Lien, such Receipts, proceeds, and collections shall be held in
trust by Borrower for Lender and shall not be commingled with any of Borrower’s
other funds or deposited in any account of Borrower other than a Blocked
Account.

 

Section 2.14 Collateral Management Fee. Borrower shall pay to Lender on the
Closing Date and on

each annual anniversary thereof during the term of this Agreement and any
extensions of the term of this Agreement, an annual collateral management fee
equal to TEN THOUSAND AND NO/lOO DOLLARS ($10,000.00) (the “Collateral
Management Fee”), which fee shall be compensation for certain services provided
by Lender and (to the maximum extent permitted by applicable law) shall not be
deemed interest.

 

Section 2.15 Unused Line Fee. If the average outstanding daily principal balance
of Revolving Advances plus the LC Amount (the “Line Usage”) shall be less than
the Maximum Revolving Facility in any calendar quarter, Borrower shall pay to
Lender on the FIRST (1st) day of the next succeeding calendar quarter a fee (the
“Unused Line Fee”) equal to (a) ONE HALF OF ONE PERCENT (0.50%) if the Line
Usage shall be less than FIFTY PERCENT (50.00%) of the Maximum Revolving
Facility, and (b) ONE QUARTER OF ONE PERCENT (0.25%) if the Line Usage shall be
equal or greater than FIFTY PERCENT (50.00%) of the Maximum Revolving Facility.
The Unused Line Fee shall be calculated on the basis of a THREE HUNDRED SIXTY
(360) day year for the actual number of days elapsed and shall be payable for
the entire term of this Agreement, including all renewal terms, or for so long
as any of the Indebtedness is outstanding.

 

Section 2.16 Closing Fee. Borrower shall pay to Lender on the Closing Date a fee
in the amount of THIRTY THOUSAND AND NO/100 DOLLARS ($30,000.00) (the “Closing
Fee”) with respect to the Revolving Credit Note, and (to the maximum extent
permitted by applicable law) such fee shall not be deemed interest.

 

Section 2.17 Delinquency Charge. To the extent permitted by law, a delinquency
charge will be imposed in an amount not to exceed FIVE PERCENT (5.00%) of any
installment under the Notes that is more than TEN (10) days late.

 

 

 

 

 

 



 15 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

In order to induce Lender to enter into this Agreement, Borrower represents and
warrants to Lender (which representations and warranties will survive the
delivery of the Notes and the making of the loans thereunder) and upon each
request for a loan represents and warrants to Lender that:

 

Section 3.01 Existence. Borrower is duly organized, legally existing and in good
standing under the laws of the jurisdiction in which it is organized and is duly
qualified as a foreign entity in all jurisdictions wherein (a) it maintains a
place of business, (b) the Collateral is located, or (c) Borrower’s obligations
that give rise to any part of the Collateral are to be performed, except, in
each case, where such failure would not have a Material Adverse Effect on
Borrower. As of the Closing Date, neither Borrower nor any Loan Party has been
known as or used any fictitious or trade names except those listed on Schedule
3.01 attached hereto. Except as set forth on Schedule 3.01. as of the Closing
Date, neither Borrower nor any of its Subsidiaries has been the survivor of a
merger or consolidation or acquired all or substantially all of the assets of
any Person. As of the Closing Date, the chief executive offices of Borrower and
Borrower’s records concerning its accounts receivable are located only at the
address set forth on Schedule 3.01 and its only other places of business and the
only other locations of Collateral (together with the owners and/or operators
thereof), if any, are the addresses set forth on Schedule 3.01 subject to the
right of Borrower to establish new locations in accordance with the terms of
this Agreement.

 

Section 3.02 Power and Authorization. Borrower is duly authorized and empowered
to create, execute and issue the Notes; and Borrower and each Loan Party are
duly authorized and empowered to execute, deliver and perform this Agreement and
the other Security Instruments to which it is a party; and all action on
Borrower’s or any Loan Party’s part requisite for the due creation and issuance
of the Notes and for the due execution, delivery and performance of the Security
Instruments, including this Agreement, to which Borrower or any Loan Party is a
party has been duly and effectively taken. The board of directors, board of
managers or other governing body, as applicable, of Borrower acting pursuant to
a duly called and constituted meeting, after proper notice, or pursuant to valid
and unanimous consent, has determined (a) that entry into and performance of
this Agreement and each of the other documents to which Borrower is a party,
directly or indirectly benefits Borrower and (b) that adequate and fair
consideration and reasonably equivalent value has been received by Borrower to
execute and perform this Agreement and each of the other documents to which it
is a party.

 

Section 3.03 Binding Obligations. This Agreement does constitute, and the Notes
and other Security Instruments to which Borrower or any Loan Party is a party
upon their creation, issuance, execution and delivery will constitute, valid and
binding obligations of Borrower or such Loan Party, as the case may be,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principals of equity.

 

Section 3.04 No Legal Bar or Resultant Lien. The Notes, this Agreement and the
other Security Instruments to which Borrower or any Loan Party is a party, do
not and will not violate any provisions of the articles or certificates of
incorporation, formation or limited partnership (or analogous constituent
documents) of Borrower or any Loan Party, or any contract, agreement, law,
regulation, order, injunction, judgment, decree or writ to which Borrower or any
Loan Party is subject, or result in the creation or imposition of any Lien upon
any Properties of Borrower or any Loan Party, other than those contemplated by
this Agreement.

 

Section 3.05 No Consent. The execution, delivery and performance of the Notes,
this Agreement and the other Security Instruments to which Borrower or any Loan
Party is party does not require the consent or approval of any other Person,
including, without limitation, any regulatory authority or governmental body of
the United States or any state thereof or any political subdivision of the
United States or any state thereof.

 

Section 3.06 Financial Condition. The unaudited, consolidated and consolidating
financial statements of Borrower and its Subsidiaries, dated AUGUST 31, 2016,
which have been delivered to Lender, are complete and correct, have been
prepared from the books and records of Borrower in accordance with GAAP,
consistently applied, and fully and accurately reflect the financial condition
and results of the operations of Borrower and its Subsidiaries as at the date or
dates and for the period or periods stated. No material adverse change, either
in any case or in the aggregate, has since occurred in the business, profits,
Properties, operations or condition, financial or otherwise, of Borrower or any
other Loan Party, except as disclosed to Lender in writing.

 

 

 



 16 

 

 

Section 3.07 Investments and Guaranties. Neither Borrower nor any Subsidiary has
made investments in, advances to or guaranties of the obligations of any Person,
except as reflected in the Financial Statements.

 

Section 3.08 Ownership. As of the Closing Date, the authorized capital Stock of
Borrower, and the number and ownership of all outstanding capital Stock of
Borrower is as set forth on Schedule 3.08 attached hereto. As of the Closing
Date, there are no outstanding subscriptions, warrants, options, calls,
commitments, convertible securities or other agreements to which Borrower is a
party or by which it is bound, calling for the issuance of any capital Stock or
securities convertible into capital Stock of Borrower or any Subsidiary, except
as disclosed on Schedule 3.08.

 

Section 3.09 Liabilities. For those periods identified in the Financial
Statements, except for liabilities (a) incurred in the normal course of
business, (b) described in the Financial Statements or (c) that are not required
by GAAP to be disclosed in the Financial Statements, neither Borrower nor any
Subsidiary has liabilities, direct or contingent, owing to any Person other than
Lender. Except as described in the Financial Statements, or as otherwise
disclosed to Lender in writing, there is no litigation, legal or administrative
proceeding, investigation or other action of any nature pending or, to the
knowledge of Borrower, threatened against or affecting Borrower or any
Subsidiary which involves the possibility of any judgment or liability not fully
covered by insurance and which would have a Material Adverse Effect.

 

Section 3.10 Taxes: Governmental Charges. Borrower and each Subsidiary has filed
all tax returns and reports required to be filed and has paid all taxes,
assessments, fees and other governmental charges levied upon it, except to the
extent that any such tax, assessment, fee or other governmental charge is being
contested by Borrower or a Subsidiary pursuant to appropriate proceedings
diligently conducted and if Borrower or any Subsidiary has set up reserves
therefor adequate under GAAP.

 

Section 3.11 Title. Borrower and each Subsidiary has good and indefeasible title
to its respective Properties, free and clear of all Liens, except for Permitted
Liens.

 

Section 3.12 Defaults. Neither Borrower nor any Subsidiary is in default under
any indenture, mortgage, deed of trust, agreement or other instrument to which
Borrower or any Subsidiary is a party or by which Borrower or any Subsidiary is
bound (subject to any applicable cure periods or waivers thereof), except as
disclosed to Lender in writing. As of the date hereof, no Default or Event of
Default hereunder has occurred and is continuing.

 

Section 3.13 Use of Proceeds; Margin Stock. The proceeds of the Notes will be
used by Borrower (a) to repay existing Debt on the Closing Date and to repay all
amounts arising pursuant to the Term Loan Agreement (including, without
limitation, principal, interest and premiums), (b) for fees and expenses
incurred in connection with the consummation of this Agreement and the
transactions contemplated thereby and (c) as working capital for Borrower’s
business. None of such proceeds will be used for, and neither Borrower nor any
Loan Party are engaged in the business of, extending credit for the purpose of
purchasing or carrying any “margin stock” as defined in Regulation U of the
Board of Governors of the Federal Reserve System (12 C.F.R. Part 221), or for
the purpose of reducing or retiring any Debt which was originally incurred to
purchase or carry a margin stock or for any other purpose which might constitute
this transaction a “purpose credit” within the meaning of said Regulation U. No
part of the proceeds of the loans evidenced by the Notes will be used for any
purpose which violates Regulation X of the Board of Governors of the Federal
Reserve System (12 C.F.R. Part 224). All loans evidenced by the Notes are and
shall be “business loans” as such term is used in the Depository Institutions
Deregulation and Monetary Control Act of 1980, as amended, and such loans are
for business, commercial, investment or other similar purposes and not primarily
for personal, family, household or agricultural use, as such terms are used and
defined in Texas Revised Civil Statutes Annotated, Title 4 of the Finance Code,
Chapter 346. Neither Borrower nor any Loan Party nor any Person acting on behalf
of Borrower or any Loan Party has taken or will take any action which might
cause the Notes or any of the Security Instruments, including this Agreement, to
violate Regulation U or any other regulation of the Board of Governors of the
Federal Reserve System or to violate the Securities Exchange Act of 1934 or any
rule or regulation thereunder, in each case as now in effect or as the same may
hereafter be in effect.

 

 

 

 

 



 17 

 

 

Section 3.14 Compliance with the Law. Neither Borrower nor any Loan Party:

 

(a)                 is in violation of any law, ordinance, or governmental rule
or regulation to which Borrower or any Subsidiary or any of their respective
Properties are subject, including but not limited to, those laws, ordinances and
governmental rules and regulations regarding employee wages and overtime, except
for any violation that would not have a Material Adverse Effect;

 

(b)                has failed to obtain any license, certificate, permit,
franchise or other governmental authorization necessary for the operation of its
businesses, except for any failure that would not have a Material Adverse
Effect; or

 

(c)                 has failed to obtain any other license, certificate, permit,
franchise or other governmental authorization necessary to the ownership of any
of their respective Properties or the conduct of their respective businesses;
which violation or failure would have a Material Adverse Effect.

 

Section 3.15 ERISA. Borrower and each Loan Party is in compliance in all
material respects with the applicable provisions of ERISA, and no “reportable
event,” as such term is defined in Section 4043 of ERISA, has occurred with
respect to any Plan of Borrower or any Loan Party.

 

Section 3.16 Subsidiaries. A list of all the existing Subsidiaries of Borrower
is provided on Schedule 3.16 attached hereto and incorporated by reference.

 

Section 3.17 Direct Benefit From Loans. Borrower has received or, upon the
execution and funding thereof, will receive (a) direct benefit from the making
and execution of this Agreement and the other documents to which it is a party,
and (b) fair and independent consideration for the entry into, and performance
of, this Agreement and the other documents to which it is a party.

 

Section 3.18 RICO. Neither Borrower nor any Subsidiary is in violation of any
laws, statutes or regulations, including, without limitation, the Racketeer
Influenced and Corrupt Organization Act of 1970, as amended (“RICO”), which
contain provisions which could potentially override Lender’s security interest
in the Collateral.

 

Section 3.19 Leases and Collateral Access Agreements.

 

(a)                 Borrower and/or its Subsidiaries are parties to certain
lease agreements pertaining to real property upon which Borrower or a Subsidiary
of Borrower operates its business and certain material personal property leases
(each individually, a “Lease” and collectively, the “Leases”). Schedule 3.19
attached hereto sets forth the present landlord(s) of the Property associated
with each real estate Lease, the expiration date of the respective Lease, and
any renewal notice period of each such Lease. Schedule 3.19 is complete and
correct and fully and accurately describes all real estate Leases to which
Borrower and/or any other Loan Party is a party.

 

(b)                If Borrower’s or any other Loan Party’s Inventory is in the
possession or control of any Person other than a purchaser in the ordinary
course of business or a public warehouseman where the warehouse receipt is in
the name of or held by Lender, Borrower shall notify such Person of Lender’s
security interest therein and, upon request by Lender, instruct such Person to
execute a Collateral Access Agreement or otherwise acknowledge in writing its
agreement to hold all such Inventory for the benefit of the Lender and subject
to Lender’s instructions. If so requested by Lender, Borrower and such other
Loan Parties (as promptly as possible after requested by Lender but in any event
within FIVE (5) Business Days after any such request is made) will deliver (i)
to Lender warehouse receipts covering any of Borrower’s or such Subsidiary’s
Inventory located in warehouses showing Lender as the beneficiary thereof and
(ii) to the warehouseman such agreements relating to the release of warehouse
Inventory as Lender may reasonably request. Schedule 3.19 attached hereto sets
forth the present warehouseman, bailees, or other Person in possession or
control of Inventory of the Borrower or any other Loan Party as of the Closing
Date.

 

 

 

 



 18 

 

 

Section 3.20 Patents, Trademarks, Copyrights and Licenses. Each of Borrower and
its Subsidiaries owns or possesses all the patents, trademarks, service marks,
trade names, copyrights and licenses necessary for the present conduct of its
business without any known conflict with the rights of others. As of the Closing
Date, all such patents, trademarks, service marks, trade names, copyrights,
licenses and other similar rights are listed on Schedule 3.20 attached hereto.

 

Section 3.21 Priority of Liens. The security interests and Liens granted to
Lender under this Agreement and the other Security Instruments constitute valid
and perfected first-priority Liens and security interests in and upon the
Collateral, subject only to Permitted Liens.

 

Section 3.22 Continuous Nature of Representations and Warranties. Each
representation and warranty contained in this Agreement, the Notes and the
Security Instruments shall be continuous in nature and shall remain accurate,
complete and not misleading at all times during the term of this Agreement,
except for changes in the nature of Borrower’s or its Subsidiaries’ business or
operations that would render the information in this Agreement, the Notes or the
Security Instruments, or any exhibit attached hereto or thereto either
inaccurate, incomplete or misleading, so long as Lender has consented to such
changes or such changes are expressly permitted by this Agreement, and except
for such representations and warranties that by their nature are limited only to
a specific date.

 

Section 3.23 Patriot Act. Neither Borrower nor any other Loan Party is subject
to or in violation of any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list,
Executive Order No. 13224 or the USA Patriot Act) that prohibits or limits the
conduct of business with or the receiving of funds, goods or services to or for
the benefit of certain Persons specified therein or that prohibits or limits
Lender from making any advance or extension of credit to Borrower or any other
Loan Party or from otherwise conducting business with Borrower or any other Loan
Party.

 

Section 3.24 Vintage Stock Acquisition Agreement. Borrower has delivered to
Lender a complete and correct copy of the Vintage Stock Acquisition Agreement
(including all schedules, exhibits, amendments, supplements, modifications and
assignments thereof and, to the extent reasonably requested by Lender, all other
material documents delivered pursuant thereto or in connection therewith). As of
the Closing Date, neither Holdings nor Borrower is in default in any material
respect in the performance or compliance with any provisions thereof. The
Vintage Stock Acquisition Agreement is in full force and effect as of the
Closing Date, and it has not been terminated, rescinded or withdrawn. All
requisite material approvals by Governmental Authorities having jurisdiction
over each of the parties to the Vintage Stock Acquisition Agreement, with
respect to the transactions contemplated thereby, have been obtained, and no
such approvals impose any conditions to the consummation of the transactions
contemplated by the Vintage Stock Acquisition Agreement or to the conduct by
Borrower of its business thereafter which have not been satisfied or fulfilled
or will be as of the Closing Date. As of the Closing Date, each of the
representations and warranties given by any Loan Party in the Vintage Stock
Acquisition Agreement is true and correct in all material respects. As of the
Closing Date, each of the representations and warranties given by any Person
(other than a Loan Party) in the Vintage Stock Acquisition Agreement is, to the
knowledge of Holdings and Borrower, true and correct in all material respects.
Other than with respect to those required to be given by landlords of facilities
leased by Borrower, all consents and approvals to the consummation of the
transactions contemplated by the Vintage Stock Acquisition Agreement or to the
conduct by any Borrower of its business thereafter which have not been satisfied
or fulfilled or will be as of the Closing Date, other than those consents and
approvals with respect to which the failure to obtain could be not reasonably be
expected to have a Material Adverse Effect.

 

 

 

 



 19 

 

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Without the prior written consent of Lender, Borrower will at all times comply
with the covenants contained in this Article IV from the Closing Date and for so
long as any part of the Indebtedness or the Commitment is outstanding.

 

Section 4.01 Financial Statements and Reports. Borrower and all Subsidiaries
will promptly furnish to Lender from time to time upon request such information
regarding the business and affairs and financial condition of Borrower and all
its Subsidiaries as Lender may reasonably request, and will furnish to Lender:

 

(a)                 Annual Financial Statements. As soon as available and in any
event within ONE HUNDRED TWENTY (120) days after the close of each fiscal year
of Borrower, audited Financial Statements of Borrower and its Subsidiaries,
consisting of the consolidated balance sheets of Borrower and its Subsidiaries
as at the end of such year and the consolidated operating statements of Borrower
and its Subsidiaries, as at the end of such year (showing income, expenses and
surplus), setting forth in each case in comparative form figures for the
previous fiscal year, all prepared in accordance with GAAP, consistently
applied, and in a manner acceptable to Lender and certified by a nationally
recognized independent public accounting firm acceptable to Lender.

 

(b)                 Monthly Financial Statements. As soon as available and in
any event within THIRTY (30) days after the end of each calendar month, the
consolidated (i) balance sheets of Borrower and its Subsidiaries, at the end of
such month, (ii) cash flow statements of Borrower and its Subsidiaries, and
(iii) operating statements of Borrower and its Subsidiaries, for such month
(showing income, expenses and surplus for such month and for the period from the
beginning of the fiscal year to the end of such month), each prepared in
accordance with GAAP, consistently applied, and in a manner acceptable to Lender
and certified by the chief financial officer or treasurer of Borrower.

 

(c)                 Projections. Not earlier than THIRTY (30) days before and
not later than THIRTY (30) days after SEPTEMBER 30 of each year, monthly
projections for Borrower and its Subsidiaries for the following year, and annual
projections for the year thereafter, in each case consisting of the consolidated
(i) balance sheets of Borrower and its Subsidiaries, (ii) cash flow statements
of Borrower and its Subsidiaries, and (iii) operating statements of Borrower and
its Subsidiaries (showing income, expenses and surplus), in a manner acceptable
to Lender and certified by the chief financial officer or treasurer of Borrower.

 

(d)                 Account Agings. As soon as available and in any event within
FIFTEEN (15) days (or earlier if deemed necessary by Lender in its sole
discretion) after the end of each calendar month, consolidated agings of all
accounts payable and accounts receivable of Borrower (the “Account Agings”)
showing each such account which is current and each such account which is THIRTY
(30), SIXTY (60), NINETY (90), and over NINETY (90) days past invoice date and,
with respect to accounts receivable, reconciling such aging with the Revolving
Credit Borrowing Base Reports.

 

(e)                 Revolving Credit Borrowing Base Reports. As soon as
available and in any event within FIFTEEN (15) days (or earlier if deemed
necessary by Lender in its sole discretion) after the end of each calendar
month, a report in such form as Lender may request (each a “Revolving Credit
Borrowing Base Report”), reflecting the Eligible Accounts and Eligible Inventory
of Borrower as of the end of such month and calculating the Accounts Advance
Amount and Inventory Advance Amount based thereon, together with the Account
Agings, cash receipt journals, sales journals and backup for all miscellaneous
credits and debits, and inventory reports (if applicable), which support such
reports, as applicable. Such report shall also reflect the amount of sales and
receipts of Borrower during the preceding month and such other information as
Lender may reasonably request. If requested by Lender, Borrower shall deliver,
concurrently with any Revolving Credit Borrowing Base Report, copies of checks,
invoices for new billings, purchases journals, and cost of goods sold reports.
If at any time Availability is less than TWO MILLION AND NO/100 DOLLARS
($2,000,000.00), Borrower shall deliver Revolving Credit Borrowing Base Reports
on or before the THIRD (3rd) Business Day of each week until such time as
Availability is equal to or greater than such amount.

 

 

 

 



 20 

 

 

(f)                  Inventory Report(s). As soon as available and in any event
within FIFTEEN (15) days (or earlier if deemed necessary by Lender in its sole
discretion) after the end of each calendar month, an Inventory perpetual report
for Borrower and a schedule that lists Inventory by item, quantity, cost and
location.

 

(g)                 Inventory Appraisal(s). Not less frequently than once every
SIX (6) months upon Lender’s request, in each case at Borrower’s expense, an
Inventory appraisal in form satisfactory to Lender and prepared by an appraiser
satisfactory to Lender.

 

(h)                 Field Examination. Upon Lender’s request and at Borrower’s
expense, a field examination of Borrower in form reasonably satisfactory to
Lender; provided, however, that if no Event of Default has occurred and is
continuing, then no more than ONE (1) field examination shall be conducted in
any fiscal year of Borrower.

 

(i)                  Monthly Bank Statements. If requested by Lender, as soon as
available and in any event within FIFTEEN (15) days (or earlier if deemed
necessary by Lender in its sole discretion) after the end of each calendar
month, a copy of all bank statements on all cash accounts of Borrower.

 

All Financial Statements referred to in this Section shall be in such detail as
Lender may reasonably request and shall conform to GAAP applied on a basis
consistent, except only for such changes in accounting principles or practice
with which independent certified public accountants concur.

 

Section 4.02 Compliance with Laws; Payment of Taxes and Other Claims. Borrower
will observe and comply with all laws, statutes, codes, acts, ordinances, rules,
regulations, directions and requirements of all federal, state, county,
municipal and other governments, departments, commissions, boards, courts,
authorities, officials and officers applicable to it, and (b) pay and discharge
promptly all taxes, charges, Liens, assessments and governmental charges or
levies imposed upon Borrower or any Subsidiary or upon the income or any
Property of Borrower or any Subsidiary as well as all claims of any kind
(including claims for labor, materials, supplies and rent) which, if unpaid,
might become a Lien upon any or all of the Property of Borrower or any
Subsidiary; provided, however, that, subject to the written approval of Lender,
neither Borrower nor any Subsidiary shall be required to pay any such tax,
assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested by appropriate proceedings diligently
conducted and if Borrower or any Subsidiary shall have set up reserves therefor
adequate under GAAP; provided, further, however, that Lender (at its sole
discretion) may, if Borrower fails to do so, pay any such amounts owed by
Borrower, and shall be the sole judge of the legality or validity of such
amounts and the amount necessary to discharge same.

 

Section 4.03 Maintenance. Borrower will and will cause each Subsidiary to: (a)
maintain its corporate, limited liability company or partnership, as the case
may be, existence, rights and franchises; (b) observe and comply with all valid
laws, statutes, codes, acts, ordinances, judgments, injunctions, rules,
regulations, certificates, franchises, permits and licenses of all Federal,
State, county, municipal and other governmental authorities; (c) maintain its
Properties (and any Properties leased by or consigned to it or held under title
retention or conditional sales contracts) in good and workable condition
(ordinary wear and tear excepted) at all times and make all repairs,
replacements, additions, betterments and improvements to its Properties as are
needful and proper so that the business carried on in connection therewith may
be conducted properly and efficiently at all times; (d) not misuse, abuse,
waste, destroy, endanger or allow its Properties to deteriorate; (e) protect the
title to the Collateral, except to the extent that the Security Instruments
permit the sale, transfer or other disposition of such Collateral; and (f)
maintain and keep books of records and accounts, all in accordance with GAAP,
consistently applied, of all dealings and transactions in relation to its
business and activity.

 

 

 

 



 21 

 

 

Section 4.04 Further Assurances. Borrower will and will cause each Subsidiary to
cure promptly any defects in the creation and issuance of the Notes and the
execution and delivery of the Security Instruments, including, without
limitation, this Agreement. Borrower at its expense will promptly execute and
deliver to Lender upon request all such other and further documents, agreements
and instruments, and do all such additional and further acts, filings, deeds and
give such assurances necessary or appropriate in order to effectuate the
agreements of Borrower or any Subsidiary in the Security Instruments, including,
without limitation, this Agreement, or to further evidence and more fully
describe the collateral intended as security for the Notes, or to correct any
omissions in the Security Instruments, or more fully to state the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices, or obtain any
consents, all as may be necessary or appropriate in connection therewith.

 

Section 4.05 Performance of Obligations. Borrower will pay the Notes according
to the reading, tenor and effect thereof; and Borrower will do and perform every
act and discharge all of the obligations provided to be performed and discharged
by Borrower under the Security Instruments, including this Agreement, at the
time or times and in the manner specified, and cause each Subsidiary to take
such action with respect to their obligations to be performed and discharged
under the Security Instruments to which they respectively are parties.

 

Section 4.06 Reimbursement of Expenses. Borrower will pay all fees and expenses
incurred by Lender in connection with the preparation, amendment,
interpretation, administration and enforcement of this Agreement and any and all
other Security Instruments contemplated hereby, including but not limited to
legal fees and expenses and expenses incurred in connection with any appraisals
and field examinations required under Section 4.01. Borrower will promptly
reimburse Lender for all amounts expended, advanced or incurred by Lender to
satisfy any obligation of Borrower or any Loan Party under this Agreement or any
other Security Instrument, or to protect the Properties or business of Borrower
or any Subsidiary or to collect the Notes, or to enforce the rights of Lender
under this Agreement, the Notes, or any other Security Instrument, which amounts
will include all court costs, attorneys’ fees, fees of auditors and accountants,
and investigation expenses incurred by Lender in connection with any such
matters, together with interest at either (a) the post-default rate specified in
Section 2.02 hereof on each such amount from the date that the same is expended,
advanced or incurred by Lender until the date of reimbursement to Lender, or (b)
if no Event of Default shall have occurred and be continuing, the pre-default
rate specified in Section 2,02 hereof on each such amount from the date that the
same is expended, advanced or incurred by Lender until the date of written
demand or request by Lender for the reimbursement of same, and thereafter at the
applicable post-default rate specified in Section 2.02 hereof until the date of
reimbursement to Lender. Revolving Advances may be made automatically by Lender
to pay any fees and expenses owing by Borrower.

 

Section 4.07 Insurance. Borrower and each Subsidiary now maintains and will
continue to maintain with financially sound and reputable insurers, insurance
with respect to their respective Properties and businesses against such
liabilities, casualties, risks and contingencies, and in such types and amounts
as is customary in the case of corporations engaged in the same or similar
businesses and similarly situated, but in any event, all fixed assets of
Borrower shall be insured for an amount at least equal to the fair market value
of such fixed assets. All such policies shall name Lender as loss payee and
additional insured, as applicable, and shall provide that the insurer shall
provide Lender with THIRTY (30) days prior written notification of the
cancellation of such policies. Upon request of Lender, Borrower will furnish or
cause to be furnished to Lender from time to time a summary of the insurance
coverage of Borrower and the Subsidiaries in form and substance satisfactory to
Lender and if requested will furnish Lender copies of the applicable policies.

 

Section 4.08 Right of Inspection. Upon prior notice from Lender, Borrower will
permit and will cause each Subsidiary to permit any officer, employee or agent
of Lender to visit and inspect any of the Properties of Borrower, or any
Subsidiary, to conduct collateral reviews, to examine Borrower’s or any
Subsidiary’s books of record and accounts, to take copies and extracts
therefrom, and to discuss the affairs, finances and accounts of Borrower or any
Subsidiary with Borrower’s or such Subsidiary’s officers, employees, accountants
and auditors, all at such times and as often as Lender may desire. Borrower
shall reimburse Lender for all of Lender’s expenses in connection with the
collateral reviews (including travel expenses), which expenses include ONE
THOUSAND AND NO/100 DOLLARS ($1,000.00) per-person per-day for on-site
collateral reviews.

 

 

 

 



 22 

 

 

Section 4.09 Notice of Certain Events. Borrower shall promptly notify Lender if
Borrower learns of the occurrence of (a) any event which constitutes a Default,
together with a detailed statement by a responsible officer of Borrower of the
steps being taken to cure the effect of such Default; (b) the receipt of any
notice from, or the taking of any other action by, the holder of any promissory
note, debenture or other evidence of Debt of Borrower or any Subsidiary or of
any security (as defined in the Securities Act of 1933, as amended) of Borrower
or any Subsidiary with respect to a claimed default, together with a detailed
statement by a responsible officer of Borrower specifying the notice given or
other action taken by such holder and the nature of the claimed default and what
action such Borrower, or such Subsidiary is taking or proposes to take with
respect thereto; (c) any legal, judicial or regulatory proceedings affecting
Borrower or any Subsidiary or any of the Properties of Borrower or any
Subsidiary in which the amount involved is material and is not covered by
insurance or which, if adversely determined, would have a material and adverse
effect on the business or the financial condition of Borrower or any Subsidiary;
(d) any dispute between Borrower or any Subsidiary and any governmental or
regulatory body or any other Person which, if adversely determined, would
materially interfere with the normal business operations of Borrower or any
Subsidiary; or (e) any material adverse changes, either in any case or in the
aggregate, in the assets, liabilities, financial condition, business,
operations, affairs or circumstances of Borrower or any Subsidiary, from those
reflected in the most recent Financial Statements or by the facts warranted or
represented in any Security Instrument, including without limitation this
Agreement.

 

Section 4.10 ERISA Information and Compliance. Borrower will promptly furnish to
Lender (a) if requested by Lender, promptly after the filing thereof with the
United States Secretary of Labor or the Pension Benefit Guaranty Corporation,
copies of each annual and other report with respect to each Plan or any trust
created thereunder, and (b) immediately upon becoming aware of the occurrence of
any “reportable event,” as such term is defined in Section 4043 of ERISA, or of
any “prohibited transaction,” as such term is defined in Section 4975 of the
Internal Revenue Code of 1986, as amended, in connection with any Plan or any
trust created thereunder, a written notice signed by a responsible officer or
manager of Borrower specifying the nature thereof, what action Borrower or any
of its Subsidiaries is taking or proposes to take with respect thereto, and,
when known, any action taken by the Internal Revenue Service with respect
thereto. Borrower will fund, or will cause its Subsidiaries to fund, all current
service pension liabilities as they are incurred under the provisions of all
Plans from time to time in effect for the benefit of employees of Borrower or
any of its Subsidiaries, and comply with all applicable provisions of ERISA.

 

Section 4.11 Environmental Requirements. Borrower shall and shall cause each
Subsidiary to comply with all Environmental Laws applicable to Borrower and/or
such Subsidiary or to its Property with respect to occupational health and
safety, hazardous waste and substances and environmental matters, except to the
extent that the failure to comply would not result in a Material Adverse Effect.
Borrower shall and shall cause each Subsidiary to promptly notify Lender of its
receipt of any notice of a violation or an alleged violation of any such federal
laws, state statutes, municipal ordinances or other governmental standards,
rules or regulations. Borrower shall and shall cause each Subsidiary to
indemnify and hold Lender harmless from all loss, cost, damages, claim and
expense incurred by Lender on account of Borrower’s failure to perform the
obligations of this Section.

 

Section 4.12 Additional Guarantors. Borrower shall cause each of its now or
hereafter existing Subsidiaries to duly execute and deliver, or become a party
to, a Guaranty Agreement with such other Security Instruments as Lender may
require as security therefor from time to time. Upon the formation or
acquisition of any Subsidiary after the Closing Date, Borrowers shall cause such
Subsidiary to acknowledge and consent to the terms of the Intercreditor
Agreement and to agree to such terms applicable to such Subsidiary thereunder.

 

Section 4.13 Compliance Certificate. At the time that Borrower provides the
monthly and annual Financial Statements pursuant to Section 4,01 hereof,
beginning for the month ending NOVEMBER 30, 2016, Borrower shall also provide a
compliance certificate in the form attached as Exhibit A hereto which (a) states
that the information on any and all schedules to this Agreement is complete and
accurate as of the date of such certificate or, if such is the case, attaches to
such certificate updated schedules, (b) states that, based on a reasonably
diligent examination, no Default or Event of Default has occurred or exists, or,
if such is not the case, specifies such Default or Event of Default, and its
nature, when it occurred, whether it is continuing and the steps taken or being
taken by Borrower with respect thereto, (c) shows in reasonable detail
Borrower’s calculations with the financial covenants and limitations on leases
set forth in Article V.

 

 

 

 



 23 

 

 

Section 4.14 Blocked Accounts. At all times during the term of this Agreement
(unless otherwise agreed in writing in Lender), Borrower will maintain Blocked
Accounts as required by Section 2.12 hereof, and will direct all collections and
other Receipts to such Blocked Accounts in accordance with Section 2,13 hereof.

 

Section 4.15 Post-Closing – Landlord Matters.

 



(a)                 Landlord Consent Requirement. With respect to each landlord
for a leased property listed on Schedule 3.19 that is required to consent to the
change of control of Borrower under the Vintage Stock Acquisition Agreement,
Borrower shall obtain such consent of such landlord within ONE HUNDRED TWENTY
(120) days of the Closing Date (the “Landlord Consent Period”); provided that,
Borrower’s failure to obtain such consents shall not constitute an Event of
Default unless consents remain outstanding on more than SIX (6) such leased
properties at the end of the Landlord Consent Period. This covenant shall not be
subject to any notice or cure period set forth in Article VI.

 

(b)                Non-Consenting Property Reserve. In the event that Borrower
fails to obtain landlord consents as required pursuant to clause (a) immediately
preceding, Lender shall establish an Availability Reserve in an aggregate amount
equal to the Non-Consenting Property Amount (as defined below) on the first
Business Day immediately following the expiration of the Landlord Consent
Period. Such Availability Reserve shall remain in place until: (a) the date the
Indebtedness is paid in full, or (b) the date that Borrower has obtained the
consent of each landlord for a leased property listed on Schedule 3,19 that is
required to consent to the change of control of Borrower under the Vintage Stock
Acquisition Agreement.

 

(c)                 Defined Terms.

 

“Non-Consenting Property” means any leased property set forth on Schedule 3.19
for which Borrower fails to deliver a landlord consent pursuant to clause (a)
immediately preceding herein within the Landlord Consent Period.

 

“Non-Consenting Property Amount” means an amount equal to (a) the quotient of
(i) the aggregate sum of the Retail EBITDA of the retail stores located at each
Non-Consenting Property for the most recently completed FOUR (4) fiscal quarters
of Borrower, and (ii) the number of Non-Consenting Properties; multiplied by (b)
the difference between (x) the total number of Non- Consenting Properties and
(y) THREE (3).

 

“Retail EBITDA” means, for any period of determination, the sum of the
following, without duplication, (a) the net earnings of a retail store, plus (b)
each of the following to the extent deducted in calculating such net earnings
(without duplication): (i) interest charges, (ii) the provision for federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) non-cash charges and losses including write-offs or
write-downs (excluding any such non-cash charges or losses to the extent (A)
there were cash charges with respect to such charges and losses in past
accounting periods or (B) there is a reasonable expectation that there will be
cash charges with respect to such charges and losses in future accounting
periods), in each case (i)-(iv), solely with respect to the operations of such
retail store, and less (c) without duplication and to the extent reflected as a
gain or otherwise included in the calculation of net earnings of such retail
store, non-cash gains (excluding any such non-cash gains to the extent (A) there
were cash gains with respect to such gains in past accounting periods or (B)
there is a reasonable expectation that there will be cash gains with respect to
such gains in future accounting periods).

 

Section 4.16 Post-Closing – Other Matters. Within FIVE (5) days after the
Closing Date, Borrower shall deliver to Lender such insurance certificates and
endorsements as shall be required by the Security Instruments or by Lender in
its permitted discretion.

 

 

 



 24 

 

 

ARTICLE V

NEGATIVE COVENANTS

 

Without the prior written consent of Lender, Borrower will at all times comply
with the covenants contained in this Article V. from the Closing Date and for so
long as any part of the Indebtedness or the Commitment is outstanding.

 

Section 5.01 Debts, Guaranties and Other Obligations. Borrower will not, and
will not permit any Subsidiary to incur, create, assume or in any manner become
or be liable in respect of any Debt (including obligations for the payment of
rentals), and Borrower will not, and will not permit a Subsidiary to, guarantee
or otherwise in any way become or be responsible for obligations of any other
Person, whether by agreement to purchase the Debt of any other Person or
agreement for the furnishing of funds to any other Person through the purchase
or lease of goods, supplies or services (or by way of stock purchase, capital
contribution, advance or loan) for the purpose of paying or discharging the Debt
of any other Person, or otherwise, except that the foregoing restrictions shall
not apply to:

 

(a)                the Notes or other Indebtedness owed to Lender;

 

(b)                liabilities, direct or contingent, of Borrower and its
Subsidiaries existing on the Closing Date which are reflected in the Financial
Statements or have been disclosed to Lender in writing, and any renewals and
extensions (but not increases) thereof (provided that such extensions and
renewals are on materially the same terms as in effect on the Closing Date);

 

(c)                indebtedness incurred to finance the acquisition of capital
assets;

 

(d)                liabilities in relation to leases and lease agreements to the
extent permitted by Section 5.07 hereof;

 

(e)                endorsements of negotiable or similar instruments for
collection or deposit in the ordinary course of business;

 

(f)                 trade payables or similar obligations from time to time
incurred in the ordinary course of business other than for borrowed money;

 

(g)                taxes, assessments or other government charges which are not
yet due or are being contested pursuant to Section 4,02 hereof;

 

(h)                Debt which is subordinated to the Notes, including the
Subordinated Debt and including Debt issued by an Affiliate of Borrower, by
terms satisfactory to Lender, in its reasonable discretion;

 

(i)                  obligations (contingent or otherwise) existing or arising
under any Swap Contract; provided that, (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(j)                  Debt consisting of (i) guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, indemnity bonds, customs bonds, completion guarantees, and similar
obligations, and leases, (ii) unsecured guarantees arising with respect to
customary indemnification obligations to purchasers in connection with Asset
Dispositions permitted by Section 5.05:

 

(k)                Debt incurred in the ordinary course of business under
performance, surety, statutory, customs and appeal bonds;

 

 

 



 25 

 

 

(l)                  Debt in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, export or import indemnities or
similar instruments, customs bonds, governmental contracts, leases, surety,
appeal or similar bonds and completion guarantees provided by a Loan Party in
the ordinary course of its business;

 

(m)               Debt in respect of netting services, overdraft protections and
other like services, in each case incurred in the ordinary course of business;

 

(n)                Debt in connection with the Term Loan;

 

(o)                Debt listed on Schedule 5.01 attached hereto on the Closing
Date in an aggregate amount per year not to exceed $100,000; and

 

(p)                unsecured Debt not contemplated by the above provisions in an
aggregate principal amount not to exceed $500,000 at any time outstanding;
provided that, (i) no Default or Event of Default shall then exist or would
exist after giving effect thereto and (ii) the Loan Parties have satisfied the
Applicable Requirements as of the date of the incurrence thereof.

 

Section 5.02 Liens. Borrower will not, and will not permit any Subsidiary to
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except the following (collectively, the “Permitted
Liens”-):

 

(a)                 Liens securing the payment of any Indebtedness to Lender;

 

(b)                Liens for taxes, assessments, or other governmental charges
not yet due or which are being contested by appropriate action promptly
initiated and diligently conducted, if such reserve as shall be required by GAAP
shall have been made therefor;

 

(c)                 Liens of landlords, vendors, carriers, warehousemen,
mechanics, laborers and materialmen arising by law in the ordinary course of
business for sums which are not overdue for a period of more than forty-five
(45) days or being contested by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by GAAP shall have
been made therefor;

 

(d)                Liens existing on Property owned by Borrower or any
Subsidiary on the Closing Date which have been disclosed to and permitted by
Lender in writing and listed on Schedule 5.02 attached hereto, and any renewals
and extensions thereof;

 

(e)                 pledges or deposits made in the ordinary course of business
in connection with workmen’s compensation, unemployment insurance, social
security and other like laws;

 

(f)                  inchoate Liens arising under ERISA to secure the contingent
liability of Borrower or any Subsidiary permitted by Section 4.10 hereof;

 

(g)                 deposits to secure the performance of bids, trade contracts
and leases (other than Debt), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(h)                 easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which do not materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(i)                  Liens securing judgments for the payment of money (or
appeal or other surety bonds relating to such judgments) not constituting an
Event of Default under Section 6.01(i);

 

 

 



 26 

 

 

(j)                  Liens securing Debt permitted under Section 5.01(c);
provided that, (i) such Liens do not at any time encumber any property other
than the property financed by such Debt and (ii) the Debt secured thereby does
not exceed the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition;

 

(k)                 Any interest or title of a lessor, licensor, sublessor or
sublicensor under any lease, license, sublease or sublicense entered into by any
Loan Party or any Subsidiary thereof in the ordinary course of business or as
otherwise permitted by this Agreement and covering only the assets so leased,
licensed, subleased or sublicensed;

 

(l)                  Liens of a collection bank arising under Section 4-210 of
the UCC on items in the course of collection;

 

(m)               Liens arising from precautionary UCC financing statements (or
equivalent filings or registrations in foreign jurisdictions) filed with respect
to any operating lease or in connection with the consignment of goods in the
ordinary course of business;

 

(n)                 licenses, sublicenses, leases or subleases granted to third
parties in the ordinary course of business not interfering with the business of
the Loan Parties or any of their Subsidiaries;

 

(o)                 Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by
Borrower or any other Loan Party in the ordinary course of business;

 

(p)                 customary rights of set-off, revocation, refund or
chargeback under deposit agreements or under the UCC or common law of banks or
other financial institutions where Loan Parties or any of their Subsidiaries
maintain deposits (other than deposits intended as cash collateral) in the
ordinary course of business;

 

(q)                 Liens securing Debt contemplated by the Term Loan Agreement;
and

 

(r)                  other Liens as to which the aggregate amount of the
obligations secured thereby does not exceed $500,000 at any time outstanding.

 

Section 5.03 Investments, Loans and Advances. Borrower will not, and will not
permit any Subsidiary to, make or permit to remain outstanding any loans or
advances to or investments in any Person, except that the foregoing restriction
shall not apply to:

 

(a)                 loans, advances or investments the material details of which
have been set forth in the Financial Statements or have been otherwise disclosed
to Lender in writing prior to the execution of this Agreement;

 

(b)                 investments in direct obligations of the United States of
America or any agency thereof;

 

(c)                 investments in time deposits with, or certificates of
deposit or bankers’ acceptances of, commercial banks in the United States having
a combined capital and surplus in excess of ONE HUNDRED MILLION AND NO/lOO
DOLLARS ($100,000,000.00);

 

(d)                 investments in commercial paper with the best rating by
Standard & Poor’s (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”), or any
other rating agency satisfactory to Lender issued by companies in the United
States with a combined capital and surplus in excess of ONE HUNDRED MILLION AND
NO/100 DOLLARS ($100,000,000.00);

 

(e)                 investments in marketable short-term money market and
similar highly liquid funds having a rating of at least P-2 or A-2 from either
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency);

 

 

 

 

 

 



 27 

 

 

(f)                  investments in readily marketable direct obligations issued
by any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having an investment grade rating from
either Moody’s or S&P (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another nationally recognized
statistical rating agency);

 

(g)                 investments classified in accordance with GAAP as current
assets of Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
investments of the character and quality described in Section 5.03(b) - (f):

 

(h)                 advances to officers, directors and employees of Borrower in
an aggregate amount not to exceed $100,000 at any time outstanding;

 

(i)                  (i) investments by Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
investments by Borrower and its Subsidiaries in Loan Parties and (iii)
additional investments by Subsidiaries of Borrower that are not Loan Parties in
other Subsidiaries that are not Loan Parties;

 

(j)                  investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(k)                 guarantees and investments constituting Debt permitted by
Section 5.01;

 

(l)                  investments existing on the date hereof set forth on
Schedule 5.03;

 

(m)               any acquisition that is approved by Lender; provided, however,
that such approval shall not be unreasonably withheld or delayed;

 

(n)                 creation or acquisition of any additional Subsidiary that
becomes a Loan Party, provided, that such Subsidiary that complies with the
provisions of Section 4,12;

 

(o)                investments in negotiable instruments deposited or to be
deposited for collection in the ordinary course of business;

 

(p)                investments resulting from entering into any Swap Contract
permitted by Section 5.01(D:

 

(q)                investments in non-cash consideration received in Asset
Dispositions to the extent permitted by the Security Instruments;

 

(r)                  deposits, prepayments and other credits to suppliers and
deposits in connection with lease obligations, taxes, insurance and similar
items, in each case made in the ordinary course of business and securing
contractual obligations of a Loan Party, in each case to the extent constituting
a Lien permitted under Section 5.02;

 

(s)                 investments in prepaid expenses, utility and workers’
compensation, performance and other similar deposits, each as entered into in
the ordinary course of business;

 

(t)                  investments received in connection with the bankruptcy or
reorganization of account

debtors;

 

 

 

 



 28 

 

 

(u)                loans, advances or investments permitted by Section 5.01
hereof; and

 

(v)                other investments not contemplated by the above provisions in
an aggregate principal amount not to exceed $500,000 at any time outstanding;
provided that, (i) no Default or Event of Default shall then exist or would
exist after giving effect thereto and (ii) the Loan Parties have satisfied the
Applicable Requirements as of the date of the making thereof.

 

Section 5.04 Dividends. Distributions, Payments, and Redemptions. Borrower will
not, and will not permit any Subsidiary to (a) make any Distribution with
respect to its Stock now or hereafter outstanding (other than Permitted Tax
Distributions), (b) return any capital to its stockholders or interest holders,
as applicable, (c) make any distribution of its assets to any other Loan Party
or their respective stockholders, or interest holders, as applicable, or (d)
make any payment, redemption or prepayment or other retirement, prior to the
stated maturity thereof or prior to the due date of any Debt owing to any Person
other than Lender, other than trade debt incurred in the ordinary course of
business and payments and prepayments of the Term Loan expressly permitted under
the Intercreditor Agreement. Borrower will not, and will not permit any
Subsidiary to, make any payment of any management, consulting or similar fee if
any Default or Event of Default exists at the time of any such payment or would
exist as a result of making any such payment, provided, that, in any event,
Borrower may not pay management fees in an amount exceeding FOUR HUNDRED
THOUSAND AND NO/100 DOLLARS ($400,000.00) in any fiscal year (provided that if
any portion of such FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($400,000.00) per
annum is not paid during any fiscal year, then, in subsequent fiscal years, such
management fee may be increased by such unpaid portion until paid).
Notwithstanding anything in this Section 5.04 to the contrary, (i) Borrower may
make mandatory prepayments of the Term Loan from proceeds of Equity Issuances
and Debt Issuances (each as defined in the Intercreditor Agreement) as permitted
by Section 5(b) of the Intercreditor Agreement, and (ii) so long as: (1) no
Default or Event of Default exists or would occur as a result of the making of
any Distribution or payment, and (2) Borrower has pro forma Availability of at
least TWO MILLION AND NO/100 DOLLARS ($2,000,000.00):

 

(a)            Borrower may make such mandatory prepayments of the Term Loan
from excess cash flow as are required under the Term Loan Agreement;

 

(b)           Borrower has delivered calculations reasonably acceptable to
Lender evidencing a pro forma Fixed Charge Coverage Ratio of at least 1.10 to
1.00, then Borrower may make voluntary prepayments of the Term Loan in an
aggregate amount of up to ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($1,500,000.00) in any fiscal year; and

 

(c)          If Borrower has delivered calculations reasonably acceptable to
Lender evidencing a pro forma Fixed Charge Coverage Ratio of at least 1.20 to
1.00 (such requirement, together with the requirements in clauses(ii)(l) and (2)
of this Section 5.04 being collectively the “Applicable Requirements”), then
Borrower may make Distributions and may make payments and prepayments on Debt.

 

Section 5.05 Sale of Properties. Borrower will not, and will not permit any
Subsidiary to sell, transfer or otherwise dispose of all or any substantial
portion or integral part of its Properties except in the ordinary course of
business, or enter into any arrangement, directly or indirectly, with any Person
whereby Borrower or any Subsidiary shall sell or transfer any Property, whether
now owned or hereafter acquired, and whereby Borrower or any Subsidiary shall
then or thereafter rent or lease as lessee such Property or any part thereof or
other Property which Borrower or any Subsidiary intends to use for substantially
the same purpose or purposes as the Property sold or transferred except with
respect to Asset Dispositions that are approved in writing by Lender in its sole
discretion and subject to the mandatory prepayment requirements of Section 2.08
hereof.

 

Section 5.06 Nature of Business. Borrower will not, and will not allow any
Subsidiary to, permit any material change to be made in the character of its
business as carried on at the Closing Date.

 

 

 

 

 



 29 

 

 

Section 5.07 Limitation on Leases. Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or suffer to exist any obligation for the
payment of rent or hire of Property of any kind whatsoever (real or personal),
under leases or lease agreements, without the prior written consent of Lender
except (a) leases and lease agreements in existence on the Closing Date, and (b)
no more than TWENTY-FIVE (25) other leases and lease agreements in any fiscal
year of Borrower.

 

Section 5.08 Mergers, Consolidations. Acquisitions, etc. Borrower will not, and
will not permit any Loan Party to, amend its certificate or articles of
incorporation, formation or partnership, as the case may be, in a manner that is
materially adverse to Lender, or otherwise change its corporate, limited
liability company, or partnership, as the case may be, name or structure,
without providing Lender at least THIRTY (30) days advance written notice of
such change. Borrower will not, and will not permit any Loan Party to, or
consolidate with or merge into or acquire any Person, or permit any other Person
to consolidate with or merge into or acquire Borrower or any Loan Party or
acquire the Stock of any Person or form any Subsidiary, without prior approval
of Lender, unless in each case, the surviving entity or the acquired Person or
the Subsidiary that is formed becomes a Loan Party.

 

Section 5.09 ERISA Compliance. Borrower will not permit any Plan maintained by
it or any Subsidiary to:

 

(a)                 engage in any “prohibited transaction” as such term is
defined in Section 4975 of the Internal Revenue Code of 1986, as amended;

 

(b)                incur any “accumulated funding deficiency” as such term is
defined in Section 302 of ERISA; or

 

(c)                 terminate any such Plan in a manner which could result in
the imposition of a Lien on the Property of Borrower or any Subsidiary pursuant
to Section 4068 of ERISA.

 

Section 5.10 Issuance of Stock and Interests. During the term of this Agreement,
Borrower will not, and will not permit any Subsidiary to, issue any additional
Stock or partnership interests, as applicable, without the written consent of
Lender.

 

Section 5.11 Changes in Accounting Methods. Borrower will not, and will not
permit any Subsidiary to, make any change in its accounting method as in effect
on the Closing Date or change its fiscal year ending date from SEPTEMBER 30 of
each year, unless such change has the prior, written approval of Lender.

 

Section 5.12 Transactions With Affiliates. Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into any transaction
(including, but not limited to, the sale or exchange of Property or the
rendering of any service) with any Affiliate, other than in the ordinary course
of its business and upon substantially the same or better terms as it could
obtain in an arm’s length transaction with a Person who is not an Affiliate.

 

Section 5.13 Affiliate Receivables. Borrower will not at any time allow any
accounts receivable and other receivables to be owed to Borrower by any
Affiliate, except as disclosed on Schedule 5.13 attached hereto or otherwise
consented to by Lender in its sole discretion.

 

Section 5.14 Use of Proceeds. Borrower will not use the proceeds of the Notes
for purposes other than those set forth in Section 3.13 hereof.

 

Section 5.15 RICO. Borrower will not, and will not permit any Subsidiary to,
violate any laws, statutes or regulations, whether federal or state, for which
forfeiture of its properties is a potential penalty, including, without
limitation, RICO.

 

Section 5.16 Fixed Charge Coverage Ratio. Borrower will maintain a Fixed Charge
Coverage Ratio of not less than 1.10 to 1.00. Such determination shall be made
as of the end of each month beginning DECEMBER 31, 2016.

 

 

 

 



 30 

 

 

Section 5.17 Subordinated Loan Documents. Borrower will not change or amend the
terms of any Subordinated Debt or any of the documents related thereto without
the written consent of Lender, unless such change or amendment is not prohibited
by the documentation that subordinates such Subordinated Debt to the
Indebtedness.

 

ARTICLE VI
EVENTS OF DEFAULT

 

Section 6.01 Events of Default. Any of the following events shall be considered
an “Event of Default” as that term is used herein:

 

(a)                 Principal and Interest Payments. A default is made in the
payment or prepayment when due of any installment of principal or interest on
any Note or any other Indebtedness; or

 

(b)                 Representations and Warranties. Any representation or
warranty made by Borrower, any Subsidiary or any Guarantor in any Security
Instrument, including this Agreement, in particular Article III, proves to have
been incorrect in any material respect as of the date thereof; or any
representation, statement (including the Financial Statements), certificate or
data furnished or made by Borrower, any Subsidiary or any Guarantor (or any
officer, accountant or attorney of Borrower or any Subsidiary) under any
Security Instrument, including this Agreement, proves to have been untrue in any
material respect, as of the date as of which the facts therein set forth were
stated or certified; or

 

(c)                 Affirmative Covenants. A default is made in the due
observance or performance of any of the covenants or agreements contained in
Article IV of this Agreement or the Security Instruments and such default
continues for FIFTEEN (15) days; or

 

(d)                 Negative Covenants. Default is made in the due observance or
performance by Borrower or any Subsidiary of any of the covenants or agreements
contained in Article V of this Agreement or the other Security Instruments; or

 

(e)                 Other Security Instrument Obligations. Default is made in
the due observance or performance by Borrower, any Subsidiary or any Guarantor
of any of the covenants or agreements contained in this Agreement, and, other
than with respect to a default under Section 2,11 or 2.12 (for which there shall
be no cure period), such default continues for FIFTEEN (15) days, or any
Security Instrument other than this Agreement, and such default continues
unremedied beyond the expiration of any applicable grace period which may be
expressly allowed under such Security Instrument; or

 

(f)                  Insolvency. If Borrower or any other Loan Party (i) becomes
insolvent, or makes a transfer in fraud of creditors, or makes an assignment for
the benefit of creditors, or admits in writing its inability to pay its debts as
they become due; (ii) generally is not paying its debts as such debts become
due; (iii) has a receiver, trustee or custodian appointed for, or take
possession of, all or substantially all of its assets, either in a proceeding
brought by it or in a proceeding brought against it and such appointment is not
discharged or such possession is not terminated within SIXTY (60) days after the
effective date thereof or it consents to or acquiesces in such appointment or
possession; (iv) files a petition for relief under the United States Bankruptcy
Code or any other present or future federal or state insolvency, Bankruptcy or
similar laws (all of the foregoing hereinafter collectively called “Applicable
Bankruptcy Law”) or an involuntary petition for relief is filed against it under
any Applicable Bankruptcy Law and such involuntary petition is not dismissed
within SIXTY (60) days after the filing thereof, or an order for relief naming
it is entered under any Applicable Bankruptcy Law, or any composition,
rearrangement, extension, reorganization or other relief of debtors now or
hereafter existing is requested or consented to by it; or (v) fails to have
discharged within a period of SIXTY (60) days any attachment, sequestration or
similar writ levied upon any property of it; or

 

(g)                Discontinuance of Business. Borrower or any Loan Party
discontinues its usual business; or

 

 

 

 



 31 

 

 

(h)                Other Debt. The occurrence of any event which results in the
maturity or the acceleration of the maturity of any Debt for borrowed money in
an aggregate principal amount in excess of TWO HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($250,000.00) owing by Borrower or any other Loan Party to any third
party under any agreement or understanding and such Debt is not paid when due;
or

 

(i)                  Term Loan Indebtedness. There shall occur an “Event of
Default” (or any comparable term) (subject, in each case, to any applicable
grace or cure periods applicable thereto and after giving effect to any
amendments or waivers thereof) under the Term Loan Agreement; or

 

(j)                  Judgment. The entry of any judgment against Borrower or any
other Loan Party or the issuance or entry of any attachments or other Liens
against any of the property of such Person for an amount in excess of TWO
HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00) (individually or in the
aggregate) if uninsured, undischarged, unbonded or undismissed on the date on
which such judgment would be executed upon and for a period of THIRTY (30)
consecutive days thereafter; or

 

(k)                Challenge to Agreement or any Security Instrument. Borrower
or any or any Loan Party or any Affiliate of any of them, shall challenge or
contest in any action, suit or proceeding the validity or enforceability of this
Agreement or any of the Security Instruments, the legality or enforceability of
any of the Indebtedness or the perfection or priority of any Lien granted by any
Loan Party to Lender; or

 

(l)                  Repudiation of or Default under Guaranty Agreement. Any
Guarantor shall revoke or attempt to revoke the Guaranty Agreement signed by
such Guarantor, or shall repudiate such Guarantor’s liability thereunder or
shall be in default under the terms thereof; or

 

(m)               Death or Incompetence of a Guarantor. Any Guarantor that is a
natural Person shall have died or have been declared incompetent by a court of
proper jurisdiction; or

 

(n)                Revocation Proceeding. Any regulatory officer in the State of
Texas or in any other state in which Borrower or any Subsidiary has a location
revokes any license issued to Borrower or any Subsidiary if Borrower’s or such
Subsidiary’s failure to hold such license would have a Material Adverse Effect;
or

 

(o)                Margin Stock. The failure of Borrower or any Loan Party to
comply with Regulations U or X of the Board of Governors of the Federal Reserve
System, as amended; or

 

(p)                Change of Control. The occurrence of a Change of Control; or

 

(q)                Payments on Subordinated Debt. If Borrower shall make any
payment on account of the Subordinated Debt, except as is permitted by this
Agreement or other documentation which has been approved by Lender.

 

Section 6.02 Remedies. Upon the happening of any Event of Default specified in
Section 6.01 hereof, (a) Lender may declare the entire principal amount of all
Indebtedness then outstanding including interest accrued thereon to be
immediately due and payable (provided, that the occurrence of any event
described in Section 6.01(f) hereof shall automatically accelerate the maturity
of the Indebtedness, without the necessity of any action by Lender) without
presentment, demand, protest, notice of protest or dishonor, notice of default,
notice of intent to accelerate the maturity thereof, notice of acceleration of
the maturity thereof, or other notice of any kind, all of which are hereby
expressly waived by Borrower and each Loan Party; and (b) all obligations, if
any, of Lender hereunder, including the Commitment shall immediately cease and
terminate unless and until Lender shall reinstate same in writing. In addition
to and not in limitation of any of the other rights and remedies provided to
Lender hereunder or under the Security Instruments in connection with the
Property of Borrower and the Loan Parties in which Lender has a Lien, Borrower
hereby agrees that upon request by Lender after the occurrence of an Event of
Default, Borrower shall, and shall cause each Loan Party to, cooperate with
Lender in the transfer of, and will, and will cause each Loan Party to, execute
all documentation requested by Lender in connection with the transfer of, to
such Person as shall be directed by Lender, any or all of the Property then held
by the Loan Parties, and in connection therewith Borrower agrees, and will cause
each Loan Party to agree, to take all other actions reasonably necessary in
order to effectuate the transfer of any or all of such Property.

 

 

 



 32 

 

 

Section 6.03 Prohibition of Transfer, Assignment and Assumption. This Agreement
pertains to the extension of debt financing and financial accommodations for the
benefit of Borrower and each Loan Party and cannot be transferred to, assigned
to or assumed by any other Person either voluntarily or by operation of law. In
the event Borrower or any Loan Party becomes a debtor under the Bankruptcy Code
of the United States or under the law of any foreign country, any trustee or
debtor in possession may not assume or assign this Agreement nor delegate the
performance of any provision hereunder.

 

Section 6.04 Right of Setoff. During the existence of an Event of Default,
Lender and any agent bank of Lender is hereby authorized at any time and from
time to time, without notice to Borrower (any such notice being expressly waived
by Borrower), to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Debt at any
time owing by Lender or any agent bank of Lender to or for the credit or the
account of Borrower against any and all of the Indebtedness of Borrower. Lender
agrees promptly to notify Borrower after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which Lender may have.

 

ARTICLE VII

CONDITIONS

 

The obligation of Lender to make the Revolving Advances or other loans to be
evidenced by the Notes, or to issue the initial Letter of Credit hereunder, is
subject to the accuracy of each and every representation and warranty of
Borrower and each Loan Party made or referred to in each Security Instrument,
including this Agreement, or in any certificate delivered to Lender pursuant to
or in connection with any Security Instrument, including this Agreement, to the
performance by Borrower of its obligations to be performed hereunder on or
before the date of the Revolving Advance or other loan, and to the satisfaction
of the following further conditions which must be satisfied as of the Closing
Date or advance under the Notes.

 

Section 7.01 Notes. Borrower shall have duly and validly issued, executed and
delivered the Notes to Lender.

 

Section 7.02 Constituent Documents. Lender shall have received a copy of the
articles or certificate of incorporation and bylaws, or analogous formation and
organization documentation, of Borrower and each other Loan Party which is to
execute this Agreement or any other Security Instrument, certified as true by
the Secretary of Borrower and each other Loan Party, respectively.

 

Section 7.03 Closing Certificate. Lender shall have received, on or before the
Closing Date, certificates of the Secretary or other responsible party of
Borrower and each other Loan Party which is to execute any Security Instrument
setting forth (a) resolutions of its board of directors, board of managers or
other governing body, as applicable, in form and substance satisfactory to
Lender with respect to the authorization of the Notes, this Agreement and any
other Security Instruments provided herein and the officers authorized to sign
such instruments, and (b) specimen signatures of the officers so authorized.

 

Section 7.04 Opinion of Borrower’s Counsel. Lender shall have received on or
before the Closing Date from counsel for Borrower and each Loan Party a
favorable written opinion satisfactory to Lender and its counsel.

 

 

 

 



 33 

 

 

Section 7.05 Reserved.

 

Section 7.06 No Default. At the time of each Revolving Advance or other loan
hereunder, no Default or Event of Default shall have occurred and shall be
continuing.

 

Section 7.07 No Material Adverse Changes. Prior to each Revolving Advance or
other loan, there shall have occurred, in the reasonable opinion of Lender, no
material adverse changes, either in any case or in the aggregate, in the assets,
liabilities, financial condition, business, operations, affairs or circumstances
of Borrower and the Loan Parties, taken as a whole, from those reflected in the
most recently delivered Financial Statements or by the facts warranted or
represented in any Security Instrument, including this Agreement.

 

Section 7.08 Other Security Instruments and Information. Borrower shall have
duly and validly executed and delivered, or caused to be executed and delivered,
to Lender the Security Instruments, and any other documents requested by Lender
as security for the Notes and other Indebtedness and shall have delivered the
information necessary to the preparation and perfection of the Liens created by
such instruments.

 

Section 7.09 Recordings. The applicable Security Instruments, including
financing statements, security agreements and other notices related thereto,
shall have been duly delivered to the appropriate offices for filing, recording
or registration, and Lender shall have received confirmations of receipt thereof
from the appropriate filing, recording or registration offices.

 

Section 7.10 Collateral Access Agreements, (a) On the Closing Date, Borrower
shall have delivered an executed Collateral Access Agreement for its location at
202 E. 32nd Street, Joplin, MO 64804, and (b) after the Closing Date, except as
otherwise agreed in writing by Lender, Borrower shall have delivered Collateral
Access Agreements for each location listed on Schedule 3.19 and not described in
clause (a) immediately preceding. In the event Collateral Access Agreements
(other than those required to be delivered at closing) are not delivered, Lender
may, in its sole discretion, establish Availability Reserves for the payment of
rent under any such scheduled locations in such amounts as may be determined by
Lender; provided, however, that absent the occurrence of a Default or an Event
of Default, Lender shall not establish any such reserves during the first ONE
HUNDRED TWENTY (120) days after the Closing Date.

 

Section 7.11 Fees. Lender shall have received, in immediately available funds,
the Closing Fee and the Collateral Management Fee.

 

Section 7.12 Borrowing Base Reports. Borrower shall have delivered to Lender a
duly executed Revolving Credit Borrowing Base Report for the week preceding the
Closing Date demonstrating a non-negative Borrowing Base for such period.

 

Section 7.13 Additional Matters. Lender shall have received all exhibits,
annexes schedules herein referenced and such additional reports, certificates,
documents, statements, legal opinions, agreements and instruments, in form and
substance reasonably satisfactory to Lender, as Lender shall have reasonably
requested from Borrower, each Loan Party and their respective counsel.

 

Section 7.14 Revolving Advances. Revolving Advances shall further be subject to
the following specific conditions:

 

(a)                 There shall have been no Default under this Agreement nor
under any of the other Security Instruments; and

 

(b)                The Financial Statements shall have been furnished and shall
be, as of the date thereof, accurate and correct, and all other financial
information required by Lender shall have been furnished and shall be, as of the
date of the requested advance, accurate and correct.

 

 

 



 34 

 

 

Section 7.15 No Litigation. No action, proceeding, investigation, regulations or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of the
consummation of the transactions contemplated hereby.

 

Section 7.16 Excess Availability Requirement. Lender shall have determined that
immediately after Lender has made on the Closing Date the initial Revolving
Advances contemplated hereby or has issued the initial Letter of Credit and
Borrower has paid (or made provisions for payment of) secured loans, capitalized
leases, accounts payable over SIXTY (60) days past the original invoice date,
outstanding checks, and all closing costs incurred in connection with the
transactions contemplated hereby, Availability shall be at least TWO MILLION AND
NO/100 DOLLARS ($2,000,000.00).

 

Section 7.17 Background Check. Prior to the Closing Date, Lender shall have
completed a background check with respect to such members of Borrower’s
management team as Lender shall deem necessary, and the results of which shall
be satisfactory to Lender in its sole discretion.

 

Section 7.18 Blocked Accounts. Except as otherwise agreed in writing by Lender
or provided herein, Borrower shall have established the Blocked Accounts
(including lockboxes) required by Section 2.12 hereof pursuant to executed
blocked account and lockbox agreements in form and substance satisfactory to
Lender, in its discretion.

 

Section 7.19 Payoff Letter. Borrower shall have delivered, or caused to be
delivered, to Lender, in form and substance satisfactory to Lender, a payoff
letter from ARVEST BANK, together with such UCC termination statements as shall
be requested by Lender.

 

Section 7.20 Subordination, Intercreditor, No-Offset Agreements. Borrower shall
have executed or caused to be executed applicable subordination, intercreditor
and no-offset agreements as reasonably required by Lender.

 

Section 7.21 Field Examination and Appraisals. Prior to the Closing Date, Lender
shall have received such field examinations and inventory, machinery, and
equipment appraisals as Lender shall require.

 

Section 7.22 Insurance. Prior to the Closing Date, Lender shall have received
evidence of insurance certificates in form and substance reasonably satisfactory
to Lender.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01 Notices. All communications under or in connection with this
Agreement or the Notes shall be in writing and shall be mailed by registered or
certified mail, return receipt requested, postage prepaid, or personally
delivered to an officer of the receiving party. All such communications shall be
mailed or delivered as follows:

 



  (a) If to Borrower:   Vintage Stock, Inc.       202 E. 32nd Street      
Joplin, MO 64804           (b) If to Lender:   Texas Capital Bank, National
Association       2000 McKinney Avenue, Suite 700       Dallas, TX 75201 Attn:
Terri Sandridge           with a copy to:   Gardere Wynne Sewell LLP 2021      
McKinney Ave., Suite 1600 Dallas, TX       75201 Attn: Steven S. Camp

 

 

 35 

 



Any notice so addressed and mailed by registered or certified mail, return
receipt requested, shall be deemed to be given when so mailed, and any notice so
delivered in person shall be deemed to be given when actually received by, or
receipt therefor is given by, an authorized officer of Borrower or Lender, as
the case may be. Any party shall have the right to change its address for notice
hereunder to any other location within the continental United States by written
notice to the other party of such new address.

 

 

 



 36 

 

 

Section 8.02 Deviation from Covenants. The procedure to be followed by Borrower
to obtain the consent of Lender to any deviation from the covenants contained in
this Agreement or any other Security Instrument shall be as follows:

 

(a)                 Borrower shall send a written notice to Lender setting forth
(i) the covenant(s) relevant to the matter, (ii) the requested deviation from
the covenant(s) involved, and (iii) the reason for the requested deviation from
the covenant(s); and

 

(b)                Lender will within a reasonable time send a written notice to
Borrower, signed by an authorized officer of Lender, permitting or refusing the
request; but in no event will any deviation from the covenants of this Agreement
or any other Security Instrument be effective without the written consent of
Lender.

 

Section 8.03 Invalidity. In the event that any one or more of the provisions
contained in the Note, this Agreement or in any other Security Instrument shall,
for any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of the Notes, this Agreement or any other Security Instrument.

 

Section 8.04 Survival of Agreements. All representations and warranties of
Borrower herein, and all covenants and agreements herein not fully performed
before the Closing Date, shall survive such date.

 

Section 8.05 Successors and Assigns. All covenants and agreements by or on
behalf of Borrower or any Loan Party in the Notes, this Agreement and any other
Security Instrument shall bind its successors and assigns or the heirs and
personal representatives of any individual Guarantor and shall inure to the
benefit of Lender and its successors and assigns; except that neither Borrower,
nor any Loan Party, nor any Person acting on behalf of any of them may assign
any of their rights hereunder without the prior written consent of Lender. In
the event that Lender sells participations in the Notes, or other Indebtedness
of Borrower incurred or to be incurred pursuant to this Agreement, to other
lenders: (a) each of such other lenders shall have the rights of set off against
such Indebtedness and similar rights or Liens to the same extent as may be
available to Lender, (b) Lender’s obligations pursuant to Security Instruments
shall remain unchanged for all purposes, (c) the Loan Parties shall continue to
deal solely and directly with Lender in connection with Lender’s rights and
obligations pursuant to the Security Instruments, (d) except for reductions in
Indebtedness resulting from any rights of set off or similar rights exercised by
participants as contemplated by clause (a), all amounts payable by the Loan
Parties shall be determined as if Lender had not sold such participation and
shall be paid directly to Lender.

 

Section 8.06 Renewal. Extension or Rearrangement. All provisions of this
Agreement relating to the Notes or other Indebtedness shall apply with equal
force and effect to each and all promissory notes hereafter executed which in
whole or in part represent a renewal, extension, increase or rearrangement of
any part of the Indebtedness originally represented by the Notes or of any part
of such other Indebtedness. Any provision of this Agreement to be performed
during the “term of this Agreement,” “term hereof’ or similar language, shall
include any extension period.

 

Section 8.07 Waivers. No course of dealing on the part of Lender, its officers,
employees, consultants or agents, nor any failure or delay by Lender with
respect to exercising any right, power or privilege of Lender under the Notes,
this Agreement or any other Security Instrument shall operate as a waiver
thereof, except as otherwise provided in Section 8.02 hereof.

 

 

 



 37 

 

 

Section 8.08 Cumulative Rights. Rights and remedies of Lender under the Notes,
this Agreement and each other Security Instrument shall be cumulative, and the
exercise or partial exercise of any such right or remedy shall not preclude the
exercise of any other right or remedy.

 

Section 8.09 Construction. This Agreement and each of the other Security
Instruments is, and the Notes will be, a contract made under and shall be
construed in accordance with and governed by and construed in accordance with
the laws of the State of Texas.

 

Section 8.10 Interest. It is the intention of the parties hereto to conform
strictly to applicable usury laws now in force. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law, then, in that event,
notwithstanding anything to the contrary in the Notes, this Agreement or in any
other Security Instrument or agreement entered into in connection with or as
security for the Notes, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under applicable law that is contracted
for, charged or received under the Notes, this Agreement or under any of the
other aforesaid Security Instruments or agreements or otherwise in connection
with the Notes shall under no circumstances exceed the maximum amount of
interest permitted by applicable law, and any excess shall be credited to the
Notes by the holder thereof (or, if the Notes shall have been paid in full,
refunded to Borrower); (b) determination of the rate of interest for determining
whether the loans hereunder are usurious shall be made by amortizing, prorating,
allocating and spreading, during the full stated term of such loans, all
interest at any time contracted for, charged or received from Borrower in
connection with such loans, and any excess shall be canceled, credited or
refunded as set forth in clause (a) herein; and (c) in the event that the
maturity of the Notes is accelerated by reason of an election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest may never include more than the maximum amount
permitted by applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited to the
Notes (or, if the Notes shall have been paid in full, refunded to Borrower).

 

Section 8.11 Multiple Originals. This Agreement may be executed in TWO (2) or
more copies; each fully executed copy shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

Section 8.12 Exhibits and Schedules. All exhibits and schedules to this
Agreement are incorporated herein by this reference for all purposes. The
exhibits and schedules may be attached hereto, or bound together with or
separately from this Agreement, and such binding shall be effective to identify
such exhibits and schedules as if attached to this Agreement.

 

Section 8.13 No Tripartv Loan. Texas Revised Civil Statutes Annotated, Finance
Code, Chapter 346 (which regulates certain revolving loan accounts and revolving
triparty accounts) shall not apply to the loans evidenced by this Agreement or
the Notes.

 

Section 8.14 Applicable Rate Ceiling. Unless changed in accordance with law, the
applicable rate ceiling under Texas law shall be the indicated (weekly) rate
ceiling from time to time in effect as provided in Texas Revised Civil Statutes
Annotated, Finance Code, Chapter 303, as amended.

 

Section 8.15 Performance and Venue. The obligations of Borrower contained herein
are performable at Lender’s offices in Dallas, Dallas County, Texas, and venue
for any action in connection therewith shall be in Dallas County, Texas.

 

Section 8.16 Negotiation of Documents. This Agreement, the Notes and all other
Security Instruments have been negotiated by the parties at arm’s length, each
represented by its own counsel, and the fact that the documents have been
prepared by Lender’s counsel, after such negotiation, shall not be cause to
construe any of such documents against Lender.

 

 

 



 38 

 

 

Section 8.17 Notices Received by Lender. Any instrument in writing, telex,
telegram, telecopy or cable received by Lender in connection with any loan or
Letter of Credit hereunder, which purports to be dispatched or signed by or on
behalf of Borrower, shall conclusively be deemed to have been signed by such
party, and Lender may rely thereon and shall have no obligation, duty or
responsibility to determine the validity or genuineness thereof or authority of
the Person or Persons executing or dispatching the same.

 

Section 8.18 Debtor-Creditor Relationship. None of the terms of this Agreement
or of any other document executed in conjunction herewith or related hereto
shall be deemed to give Lender the rights or powers to exercise control over the
business or affairs of Borrower. The relationship between Borrower and Lender
created by this Agreement is only that of debtor/creditor.

 

Section 8.19 No Third-Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of Borrower and Lender. This Agreement does not create, and is
not intended to create, any rights in favor of or enforceable by any other
Person. This Agreement may be amended or modified by the agreement of Borrower
and Lender, without any requirement or necessity for notice to, or the consent
of or approval of any other Person.

 

Section 8.20 INDEMNIFICATION. BORROWER AGREES TO DEFEND, INDEMNIFY AND HOLD
HARMLESS LENDER AND ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM
AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) THAT
MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH
CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION OR PROCEEDING OR
PREPARATION OF DEFENSE IN CONNECTION THEREWITH) THIS AGREEMENT, THE NOTES, THE
SECURITY INSTRUMENTS OR ANY OTHER INSTRUMENT OR AGREEMENT EXECUTED IN CONNECTION
THEREWITH OR HEREWITH, ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN OR HEREIN OR
THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE LOANS MADE PURSUANT TO THIS
AGREEMENT (INCLUDING ANY OF THE FOREGOING ARISING FROM THE NEGLIGENCE OF THE
INDEMNIFIED PARTY), EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY,
COST OR EXPENSES IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. IN THE CASE OF AN INVESTIGATION, LITIGATION OR
OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION APPLIES, SUCH INDEMNITY
SHALL BE EFFECTIVE REGARDLESS OF WHETHER SUCH INVESTIGATION, LITIGATION OR
PROCEEDING IS BROUGHT BY BORROWER OR ITS RESPECTIVE DIRECTORS, SHAREHOLDERS OR
CREDITORS OR AN INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND WHETHER THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, WITHOUT PREJUDICE TO THE
SURVIVAL OF ANY OTHER AGREEMENT OF BORROWER HEREUNDER, THE AGREEMENTS AND
OBLIGATIONS OF BORROWER CONTAINED IN THIS SECTION SHALL SURVIVE THE PAYMENT IN
FULL OF THE INDEBTEDNESS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT.

 

Section 8.21 RELEASE OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW FROM
TIME TO TIME IN EFFECT, BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
(AND AFTER BORROWER HAS CONSULTED WITH ITS OWN ATTORNEY) IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT NO CLAIM MAY BE MADE BY BORROWER AGAINST LENDER OR
ANY OF ITS AFFILIATES, PARTICIPANTS, SHAREHOLDERS, DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS, ACCOUNTANTS, OR AGENTS OR ANY OF ITS OR THEIR SUCCESSORS
AND ASSIGNS, FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
RESPECT OF ANY BREACH OR WRONGFUL CONDUCT (WHETHER THE CLAIM IS BASED ON
CONTRACT, TORT OR STATUTE) ARISING OUT OF, OR RELATED TO, THE TRANSACTIONS
CONTEMPLATED BY ANY OF THIS AGREEMENT, THE NOTES, THE SECURITY INSTRUMENTS OR
ANY OTHER RELATED DOCUMENTS, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN
CONNECTION HEREWITH OR THEREWITH. IN FURTHERANCE OF THE FOREGOING, BORROWER
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR ANY SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR, AND BORROWER SHALL INDEMNIFY AND HOLD HARMLESS LENDER AND ITS
AFFILIATES, PARTICIPANTS, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS, ACCOUNTANTS AND AGENTS AND THEIR SUCCESSORS AND ASSIGNS OF AND FROM
ANY SUCH CLAIMS.

 

 

 



 39 

 

 

Section 8.22 WAIVER OF TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (b) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO. IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTIONS SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 8.23 DTPA Waiver. Borrower acknowledges and agrees, on Borrower’s own
behalf and on behalf of any permitted assigns and successors hereafter, that the
DTPA is not applicable to this transaction. Accordingly, Borrower’s rights and
remedies with respect to the transaction contemplated under this Agreement and
with respect to all acts or practices of Lender, past, present or future, in
connection with such transaction, shall be governed by legal principles other
than the DTPA. In furtherance thereof, Borrower agrees as follows:

 

(a)                 Borrower represents that Borrower has the knowledge and
experience in financial and business matters that enable Borrower to evaluate
the merits and risks of the business transaction that is the subject of this
Agreement. Borrower also represents that Borrower is not in a significantly
disparate bargaining position in relation to Lender. Borrower has negotiated the
loan documents with Lender at arm’s length and has willingly entered into the
loan documents.

 

(b)                Borrower represents that (i) Borrower has been represented by
legal counsel in the transaction contemplated by this Agreement and (ii) such
legal counsel was not directly or indirectly identified, suggested or selected
by Lender or an agent of Lender.

 

(c)                 This Agreement relates to a transaction involving total
consideration by Borrower of more than ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($100,000.00) and does not involve Borrower’s residence. Borrower agrees, on
Borrower’s own behalf and on behalf of Borrower’s permitted assigns and
successors, that all of Borrower’s rights and remedies under the DTPA are WAIVED
AND RELEASED, including specifically, without limitation, all rights and
remedies under the DTPA resulting from or arising out of any and all acts or
practices of Lender in connection with this transaction, whether such acts or
practices occur before or after the execution of this Agreement.

 

 



 40 

 

 

In furtherance thereof, Borrower agrees that by signing this Agreement, Borrower
and any permitted assigns and successors are bound by the following waiver:

 

WAIVER OF CONSUMER RIGHTS. BORROWER HEREBY WAIVES ITS RIGHTS UNDER THE DECEPTIVE
TRADE PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET. SEQ. TEXAS BUSINESS
& COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.
AFTER CONSULTATION WITH AN ATTORNEY OF BORROWER’S OWN SELECTION, BORROWER
VOLUNTARILY CONSENTS TO THIS WAIVER.

 

Section 8.24 Reversal of Payments. Lender shall have the continuing and
exclusive right to apply, reverse and re-apply any and all payments to any
portion of the Indebtedness in a manner consistent with the terms of this
Agreement. To the extent Borrower makes a payment or payments to Lender, or
Lender receives any payment or proceeds of any collateral for Borrower’s
benefit, which payment(s) or proceed or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other part under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Indebtedness or party
thereof intended to be satisfied shall be revived and continued in full force
and effect, as if such payment or proceeds had not been received by Lender.

 

Section 8.25 Injunctive Relief. Borrower recognizes that, in the event Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, any remedy at law may prove to be inadequate relief to
Lender, therefore, Borrower agrees that if any Default or Event of Default shall
have occurred and be continuing, Lender shall be entitled to temporary and
permanent injunctive relief without the necessity of proving actual damages.

 

Section 8.26 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Borrower or any other Person. Documents in connection with the
transactions contemplated hereunder have been prepared by GARDERE WYNNE SEWELL
LLP (“Lender’s Counsel”). Borrower acknowledges and understands that Lender’s
Counsel is acting solely as counsel to Lender in connection with the transaction
contemplated herein, is not representing Borrower in connection therewith, and
has not, in any manner, undertaken to assist or render legal advice to Borrower
with respect to this transaction. Borrower has been advised to seek other legal
counsel to its interests in connection with the transactions contemplated
herein.

 

Section 8.27 Sale or Participation of the Loan. Each Loan Party agrees that
Lender may, at its option, sell the Notes or its interests in the Notes and its
rights under this Agreement (whether by sale, participation, or otherwise) and,
in connection with each such sale, Lender may disclose any financial and other
information available to Lender concerning any Loan Party to each prospective
purchaser.

 

Section 8.28 Patriot Act Notice. Lender hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow the Lender to
identify Borrower in accordance with the Act.

 

Section 8.29 Notice of Final Agreement. It is the intention of each Loan Party,
Guarantor and Lender that the following NOTICE OF FINAL AGREEMENT be
incorporated by reference into each of the Security Instruments (as the same may
be amended, modified or restated from time to time) and other loan documents or
instruments executed in connection therewith. Each Loan Party, Guarantor and
Lender represents and warrants that the entire agreement made and existing by or
among each Loan Party, Guarantor and Lender with respect to the Indebtedness is
and shall be contained within the Security Instruments and other instruments and
documents executed or delivered in connection therewith, and that no agreements
or promises exist or shall exist by or among, any Loan Party, Guarantor and
Lender that are not reflected in the Security Instruments or other documents and
instruments executed in connection therewith.

 

 

 

 



 41 

 

 

Section 8.30 NOTICE OF FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER SECURITY
INSTRUMENTS (AND ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED IN CONNECTION
THEREWITH) REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES, AND THE SAME MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

Section 8.31 Intercreditor Agreement. (a) Notwithstanding anything in the
Security Instruments to the contrary, this Agreement is subject to the
provisions of that certain Intercreditor Agreement dated as of the date hereof,
among Lender, WILMINGTON TRUST, NATIONAL ASSOCIATION, as agent, and Debtor (as
the same may be amended, supplemented, modified or replaced from time to time)
(the “Intercreditor Agreement”). In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern.

(b) Notwithstanding anything herein to the contrary and to the extent provided
for in the Intercreditor Agreement, to the extent this Agreement or any other
Security Instrument requires the delivery of, or control over, Term Lender
Facility Priority Collateral (as such term is defined in the Intercreditor
Agreement) to be granted or provided to Lender at any time prior to the payment
in full of the Term Lender Obligations (as such term is defined in the
Intercreditor Agreement), then Borrower may deliver such Term Lender Facility
Priority Collateral (or control with respect thereto) and any related approval
or consent rights to the Term Agent in accordance with the Term Lender Facility
Documents in full satisfaction of any such requirement under this Agreement or
any of the other Security Instruments; provided that upon the Discharge of Term
Lender Obligations Borrower shall deliver (or cause to be delivered) to Lender,
or provide control to Lender over, as applicable, such Term Lender Facility
Priority Collateral within the same period of time from the date of the
Discharge of Term Lender Obligations (as such term is defined in the
Intercreditor Agreement) as would apply under this Agreement and the other
Security Instruments if such Term Lender Facility Priority Collateral was
acquired by Borrower as of such date.

 

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS

 

 

 

 

 



 42 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

VINTAGE STOCK INC.

 

By: /s/ Rodney Spriggs                             

Name: Rodney Spriggs

Title: CEO and President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 43 

 